Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT dated as of July 1, 2016 (this “Amendment
Agreement”), among WILLIAM LYON HOMES, INC., a California corporation (the
“Borrower”), WILLIAM LYON HOMES, a Delaware corporation (“Parent”), each
subsidiary of the Borrower party hereto, the lenders listed on Schedule I hereto
(the “Lenders”) and CREDIT SUISSE AG, as administrative agent (in such capacity,
the “Administrative Agent”).

A. The Borrower, Parent, the Lenders and the Administrative Agent are parties to
the Amended and Restated Credit Agreement dated as of March 27, 2015 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”).

B. The Borrower and Parent have requested, and the other parties hereto have
agreed, upon the terms and subject to the conditions set forth or referred to
herein, that the Existing Credit Agreement be amended and restated, to, among
other things, increase the amount of the Total Commitments to $145,000,000 and
to extend the Termination Date.

C. Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Existing Credit Agreement.

SECTION 2. Amendment and Restatement of the Existing Credit Agreement. The
Borrower, Parent, the Lenders and the Administrative Agent agree that the
Existing Credit Agreement (including all Exhibits and Schedules thereto) is
hereby amended and restated, effective as of the Restatement Effective Date (as
defined in the Restated Credit Agreement referred to below), to read in its
entirety as set forth in the Second Amended and Restated Credit Agreement
attached hereto as Exhibit A (the “Restated Credit Agreement”). As used in the
Restated Credit Agreement, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import shall, unless the
context otherwise requires, mean the Existing Credit Agreement as amended and
restated by this Amendment Agreement. On the Restatement Effective Date, upon
the effectiveness of the Restated Credit Agreement, each Letter of Credit issued
under the Existing Credit Agreement shall be deemed to be a Letter of Credit
issued under and as defined in the Restated Credit Agreement.

SECTION 3. Commitments. On and as of the Restatement Effective Date, and subject
to the conditions set forth in Section 8 hereof, (i) the Commitment (as defined
in the Restated Credit Agreement) of each Lender shall be as set forth in
Schedule 1.1A to the Restated Credit Agreement and (ii) the L/C Commitment (as
defined in the Restated Credit Agreement) of each Lender shall be as set forth
in Schedule 1.1D to the Restated Credit Agreement.



--------------------------------------------------------------------------------

SECTION 4. Loans. In order to effectuate the increase in and the reallocation of
the Commitments provided for herein, on the Restatement Effective Date, subject
to the conditions set forth in Section 8 hereof, the Borrower shall borrow from
the Lenders (as defined in the Restated Credit Agreement) an aggregate principal
amount of Loans (as defined in the Restated Credit Agreement; the “Restatement
Effective Date Loans”) equal to the aggregate principal amount of Loans (as
defined in the Existing Credit Agreement; the “Refinanced Loans”) outstanding on
the Restatement Effective Date, and shall use the proceeds of the Restatement
Effective Date Loans on the Restatement Effective Date to prepay the Refinanced
Loans (the “Refinancing Effective Date Refinancing”). The Restatement Effective
Date Loans shall be made by the Lenders in accordance with their respective
Commitments under the Restated Credit Agreement. The Borrower hereby authorizes
the Administrative Agent to apply the proceeds of the Restatement Effective Date
Loans to effect the Refinancing Effective Date Refinancing. On the Restatement
Effective Date, the Borrower shall pay to the Administrative Agent, for the
accounts of the Lenders, accrued and unpaid interest on the Refinanced Loans to
but excluding the Restatement Effective Date. The prepayment of the Refinanced
Loans shall be made without premium or penalty, and the Lenders hereby waive
their right to receive payments pursuant to Section 2.17(c) of the Existing
Credit Agreement in connection with the Refinancing Effective Date Refinancing.

SECTION 5. Reaffirmation. Each of the Borrower, Parent and the Guarantors, by
its signature below, hereby (i) agrees that, notwithstanding the effectiveness
of this Amendment Agreement or the Restated Credit Agreement, each of the
Security Documents continues to be in full force and effect and is hereby
confirmed and ratified in all respects and (ii) affirms and confirms its
guarantee of the Obligations and the pledge of Collateral to secure such
Obligations, all as provided in the Security Documents as originally executed,
and acknowledges and agrees that such guarantee and pledge shall continue in
full force and effect in respect of, and to secure, the Obligations under the
Restated Credit Agreement and the other Loan Documents.

SECTION 6. Representations and Warranties. The Borrower and Parent hereby make
to each of the Administrative Agent and the Lenders, on the date hereof and on
the Restatement Effective Date, each of the representations and warranties
contained in Section 4 of the Restated Credit Agreement, and each of such
representations and warranties is hereby incorporated by reference herein.

SECTION 7. Fees. On the Restatement Effective Date, the Borrower shall pay
(i) to the Administrative Agent, for the accounts of the Lenders, the fees
payable pursuant to Section 2.5 and the first sentence of Section 3.3 of the
Existing Credit Agreement which have accrued for the period from the last date
such fees were paid to but excluding the Restatement Effective Date and (ii) for
the account of the Administrative Agent and the Lenders entitled thereto, the
fees referred to in Section 5.1(h) of the Restated Credit Agreement. The fees
described in this Section 7 shall be payable in immediately available funds.
Once paid, such fees shall not be refundable under any circumstances.

SECTION 8. Conditions to Effectiveness. This Amendment Agreement and the
Restated Credit Agreement shall become effective as of the first date on which
the conditions precedent set forth in Section 5.1 of the Restated Credit
Agreement are satisfied or waived.

 

2



--------------------------------------------------------------------------------

SECTION 9. Fees and Expenses. The Borrower agrees to pay the reasonable and
documented fees, disbursements and other charges of a single counsel (and
appropriate local and special counsel) to the Administrative Agent incurred in
connection with the preparation of this Amendment Agreement, the Restated Credit
Agreement and the other documents contemplated hereby or thereby. The provisions
of this Section 9 shall survive and remain operative and in full force and
effect regardless of whether or not the transactions contemplated hereby are
consummated.

SECTION 10. Applicable Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 11. No Novation. Neither this Amendment Agreement nor the effectiveness
of the Restated Credit Agreement shall extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the Lien or priority of any Security Document. Nothing herein contained
shall be construed as a substitution or novation of the Obligations outstanding
under the Existing Credit Agreement, which shall remain in full force and
effect, except as modified hereby or by instruments executed concurrently
herewith. Each of the Existing Credit Agreement and the other Loan Documents
shall remain in full force and effect, until and except as modified hereby or in
connection herewith. Notwithstanding any provision of this Amendment Agreement
or the Restated Credit Agreement, the provisions of Section 10.5 of the Existing
Credit Agreement, including all defined terms used therein, will continue to be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Restatement Effective Date.

SECTION 12. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in accordance with the provisions of Section 10.2
of the Restated Credit Agreement.

SECTION 13. Counterparts. This Amendment Agreement may be executed by one or
more of the parties to this Amendment Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
to this Amendment Agreement by email or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

SECTION 14. Headings. The headings of this Amendment Agreement are for
convenience of reference only, are not part of this Amendment Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Amendment Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 15. Amendment. This Amendment Agreement may not be amended nor may any
provision hereof be waived except pursuant to a writing signed by each of the
parties hereto.

[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their duly authorized officers, all as of the date and year
first above written.

 

WILLIAM LYON HOMES, INC.,   by   /s/ Matthew R. Zaist     Name:   Matthew
R. Zaist     Title:   President and Chief Executive Officer   by   /s/ Colin T.
Severn     Name:   Colin T. Severn     Title:   Senior Vice President and Chief
Financial Officer

 

WILLIAM LYON HOMES,   by   /s/ Matthew R. Zaist     Name:   Matthew R. Zaist    
Title:   President and Chief Executive Officer   by   /s/ Colin T. Severn    
Name:   Colin T. Severn     Title:   Senior Vice President and Chief Financial
Officer

 

[Signature Page to Amendment Agreement]

 

5



--------------------------------------------------------------------------------

DUXFORD FINANCIAL, INC.

PH VENTURES-SAN JOSE

PH-LP VENTURES

PH-RIELLY VENTURES

PRESLEY CMR, INC.

SYCAMORE CC, INC.

WILLIAM LYON SOUTHWEST, INC.

PRESLEY HOMES

POLYGON WLH LLC, as Guarantors

  by   /s/ Matthew R. Zaist     Name:   Matthew R. Zaist     Title:   President
and Chief Operating Officer

 

CALIFORNIA EQUITY FUNDING, INC.

HSP INC., as Guarantors

  by   /s/ Matthew R. Zaist     Name:   Matthew R. Zaist     Title:   President
and Chief Operating Officer

 

[Signature Page to Amendment Agreement]

 

6



--------------------------------------------------------------------------------

LYON WATERFRONT LLC

LYON EAST GARRISON COMPANY I, LLC

CIRCLE G AT THE CHURCH FARM

NORTH JOINT VENTURE, LLC

MOUNTAIN FALLS, LLC, as Guarantors

by:   WILLIAM LYON HOMES, INC., its Sole Member   by   /s/ Matthew R. Zaist    
Name:   Matthew R. Zaist     Title:   President and Chief Executive Officer

 

WLH ENTERPRISES, as Guarantor by:   WILLIAM LYON HOMES, INC., its General
Partner   by   /s/ Matthew R. Zaist     Name:   Matthew R. Zaist     Title:  
President and Chief Executive Officer by:   PRESLEY CMR, Inc., its General
Partner   by   /s/ Matthew R. Zaist     Name:   Matthew R. Zaist     Title:  
President and Chief Operating Officer

 

[Signature Page to Amendment Agreement]

 

7



--------------------------------------------------------------------------------

MOUNTAIN FALLS GOLF COURSE, LLC as Guarantor by:   WLH ENTERPRISES   by:  
WILLIAM LYON HOMES, INC., its General Partner     by   /s/ Matthew R. Zaist    
  Name:   Matthew R. Zaist       Title:   President and Chief Executive Officer
  by:   PRESLEY CMR, Inc., its General Partner     by   /s/ Matthew R. Zaist    
  Name:   Matthew R. Zaist       Title:   President and Chief Operating Officer

 

THE INDIRECT SUBSIDIARIES OF PARENT SET FORTH ON SCHEDULE II HERETO, as
Guarantors by:   POLYGON WLH LLC., its Sole Member   by   /s/ Matthew R. Zaist  
  Name:   Matthew R. Zaist     Title:   President and Chief Operating Officer

 

[Signature Page to Amendment Agreement]

 

8



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent,   by   /s/ William O’Daly     Name:   William O’Daly     Title:  
Authorized Signatory   by   /s/ D. Andrew Maletta     Name:   D. Andrew Maletta
    Title:   Authorized Signatory

 

[Signature Page to Amendment Agreement]

 

9



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

WILLIAM LYON HOMES, INC.

AMENDMENT AGREEMENT DATED AS OF

THE DATE FIRST WRITTEN ABOVE

 

Name of Institution:    

Credit Suisse AG, Cayman Islands

Branch

          by   /s/ William O’Daly             Name:   William O’Daly            
Title:   Authorized Signatory

For any Lender requiring

a second signature line:

            by   /s/ Max Wallins             Name:   Max Wallins

[Signature Page to Amendment Agreement]

 

10



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

WILLIAM LYON HOMES, INC.

AMENDMENT AGREEMENT DATED AS OF

THE DATE FIRST WRITTEN ABOVE

 

Citibank, N.A.

by   /s/ John Van Brederode   Name:   John Van Brederode   Title:   Vice
President

 

[Signature Page to Amendment Agreement]

 

11



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

WILLIAM LYON HOMES, INC.

AMENDMENT AGREEMENT DATED AS OF

THE DATE FIRST WRITTEN ABOVE

 

COMERICA BANK

by   /s/ Jonathan Ward   Name:   Jonathan Ward   Title:   Vice President –
Western Market

 

12



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

WILLIAM LYON HOMES, INC.

AMENDMENT AGREEMENT DATED AS OF

THE DATE FIRST WRITTEN ABOVE

 

JPMORGAN CHASE BANK, N.A.

by   /s/ Chiara Carter   Name:   Chiara Carter   Title:   Executive Director

 

13



--------------------------------------------------------------------------------

SCHEDULE I

Lenders

Comerica Bank

Credit Suisse AG, Cayman Islands Branch

Citibank, N.A.

JPMorgan Chase Bank, N.A.



--------------------------------------------------------------------------------

SCHEDULE II

Indirect Subsidiaries

460 Central, L.L.C.

Baseline Woods SFD I, L.L.C.

Baseline Woods SFD II, L.L.C.

Baseline Woods West, L.L.C.

Bethany Creek Falls, L.L.C.

Brownstone at Issaquah Highlands, L.L.C.

Bryant Heights, L.L.C.

Bull Mountain Ridge, L.L.C.

Calais at Villebois, L.L.C.

Cascadian King Company, L.L.C.

Cascadian South L.L.C.

Cascara at Redmond Ridge, L.L.C.

Cedar Falls Way LLC

Cornelius Pass Townhomes, L.L.C.

Edgewater at Tualatin, L.L.C.

Grande Pointe at Villebois, L.L.C.

High Point III, L.L.C.

Highcroft at Sammamish, L.L.C.

Issaquah Highlands Investment Fund, L.L.C.

Les Bois at Villebois, L.L.C.

Mill Creek Terrace, L.L.C.

Murray & Weir SFD, L.L.C.

Orenco Woods SFD, L.L.C.

Peasley Canyon Homes, L.L.C.

PNW Cascadian Company, L.L.C.

Polygon at Brenchley Estates, L.L.C.

Polygon at Sunset Ridge, L.L.C.

Polygon at Villebois II, L.L.C.

Polygon at Villebois III, L.L.C.

Polygon at Villebois IV, L.L.C.

Polygon at Villebois V, L.L.C.

Polygon Northwest Company, L.L.C.

Polygon Paymaster, L.L.C.

Ridgeview Townhomes, L.L.C.

Riverfront MF, L.L.C.

Riverfront SF, L.L.C.

Silverlake Center, L.L.C.

Spanaway 230, L.L.C.

Sparrow Creek, L.L.C.

The Reserve at Maple Valley, L.L.C.

The Reserve at North Creek, L.L.C.

Twin Creeks at Cooper Mountain, L.L.C.

Viewridge at Issaquah Highlands, L.L.C.

W. R. Townhomes F, L.L.C.



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Credit Agreement

[attached]



--------------------------------------------------------------------------------

EXHIBIT A

$145,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

WILLIAM LYON HOMES, INC.,

as Borrower,

WILLIAM LYON HOMES,

as Parent,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

CREDIT SUISSE AG,

as Administrative Agent

Dated as of July 1, 2016

CREDIT SUISSE SECURITIES (USA) LLC,

as Bookrunner and Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page  

SECTION 1. DEFINITIONS

    A-1   

1.1. Defined Terms

    A-1   

1.2. Other Definitional Provisions

    A-29   

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

    A-30   

2.1. Commitments

    A-30   

2.2. Procedure for Revolving Loan Borrowing

    A-30   

2.3. [Reserved]

    A-31   

2.4. [Reserved]

    A-31   

2.5. Commitment Fees, Etc

    A-31   

2.6. Termination or Reduction of Commitments

    A-31   

2.7. Optional Prepayments

    A-31   

2.8. Mandatory Prepayments

    A-32   

2.9. Conversion and Continuation Options

    A-32   

2.10. Limitations on Eurodollar Tranches

    A-33   

2.11. Interest Rates and Payment Dates

    A-33   

2.12. Computation of Interest and Fees

    A-33   

2.13. Inability to Determine Interest Rate

    A-34   

2.14. Pro Rata Treatment and Payments

    A-34   

2.15. Requirements of Law

    A-35   

2.16. Taxes

    A-37   

2.17. Indemnity

    A-41   

2.18. Change of Lending Office

    A-41   

2.19. Replacement of Lenders

    A-42   

2.20. Defaulting Lenders

    A-42   

2.21. Increase in Commitments

    A-45   

SECTION 3. LETTERS OF CREDIT

    A-46   

3.1. L/C Commitment

    A-46   

3.2. Procedure for Issuance of Letter of Credit

    A-46   

3.3. Fees and Other Charges

    A-47   

3.4. L/C Participations

    A-47   

3.5. Reimbursement Obligation of the Borrower

    A-48   

 

A-i



--------------------------------------------------------------------------------

3.6. Obligations Absolute

  A-49

3.7. Letter of Credit Payments

  A-49

3.8. Applications

  A-50

3.9. Cash Collateral

  A-50

SECTION 4. REPRESENTATIONS AND WARRANTIES

  A-51

4.1. Financial Statements

  A-51

4.2. No Material Adverse Change

  A-51

4.3. Organization, Powers and Capital Stock

  A-51

4.4. Authorization and Validity of this Agreement; Consents; Etc

  A-51

4.5. Compliance with Laws and Other Requirements

  A-53

4.6. Litigation

  A-53

4.7. No Default

  A-53

4.8. Title to Properties

  A-53

4.9. Tax Liability

  A-54

4.10. Regulations U and X; Investment Company Act

  A-54

4.11. ERISA Compliance

  A-54

4.12. Subsidiaries; Joint Ventures

  A-55

4.13. Environmental Compliance

  A-55

4.14. No Misrepresentation

  A-56

4.15. Solvent

  A-56

4.16. Foreign Direct Investment Regulations

  A-56

4.17. Relationship of the Loan Parties

  A-56

4.18. Insurance

  A-56

4.19. Foreign Asset Control Regulations

  A-57

4.20. Intellectual Property; Licenses, Etc

  A-57

4.21. Security Documents

  A-57

4.22. Labor Disputes

  A-57

4.23. EEA Financial Institution

  A-57

SECTION 5. CONDITIONS PRECEDENT

  A-58

5.1. Conditions to Initial Extension of Credit

  A-58

5.2. Conditions to Each Extension of Credit

  A-60

SECTION 6. AFFIRMATIVE COVENANTS

  A-61

6.1. Reporting Requirements

  A-61

6.2. Payment of Taxes and Other Potential Liens

  A-64

 

A-ii



--------------------------------------------------------------------------------

6.3. Preservation of Existence

    A-65   

6.4. Maintenance of Properties

    A-65   

6.5. Access to Premises and Books

    A-65   

6.6. Notices

    A-66   

6.7. Further Assurances; Addition and Removal of Guarantors

    A-66   

6.8. Compliance with Laws and Other Requirements

    A-67   

6.9. Use of Proceeds

    A-67   

6.10. Information Regarding Collateral

    A-67   

SECTION 7. NEGATIVE COVENANTS

    A-67   

7.1. Financial Condition Covenants

    A-67   

7.2. Liens and Encumbrances

    A-68   

7.3. Limitation on Fundamental Changes

    A-68   

7.4. Permitted Investments

    A-69   

7.5. No Margin Stock

    A-70   

7.6. Burdensome Agreements

    A-70   

7.7. Restricted Payments

    A-71   

7.8. Prepayment of Indebtedness

    A-71   

7.9. Pension Plan

    A-71   

7.10. Transactions with Affiliates

    A-72   

7.11. Foreign Assets Control Regulations

    A-72   

SECTION 8. EVENTS OF DEFAULT; REMEDIES

    A-72   

SECTION 9. THE ADMINISTRATIVE AGENT

    A-75   

9.1. Appointment

    A-75   

9.2. Delegation of Duties

    A-76   

9.3. Exculpatory Provisions

    A-76   

9.4. Reliance by Administrative Agent

    A-76   

9.5. Notice of Default

    A-77   

9.6. Non-Reliance on Administrative Agent and Other Lenders

    A-77   

9.7. Indemnification

    A-78   

9.8. Administrative Agent in Its Individual Capacity

    A-78   

9.9. Successor Administrative Agent

    A-78   

SECTION 10. MISCELLANEOUS

    A-79   

10.1. Amendments and Waivers

    A-79   

10.2. Notices

    A-80   

 

A-iii



--------------------------------------------------------------------------------

10.3. No Waiver; Cumulative Remedies

    A-81   

10.4. Survival of Representations and Warranties

    A-81   

10.5. Payment of Expenses and Taxes; Indemnification

    A-81   

10.6. Successors and Assigns; Participations and Assignments

    A-83   

10.7. Adjustments; Setoff

    A-86   

10.8. Counterparts

    A-87   

10.9. Severability

    A-87   

10.10. Integration

    A-87   

10.11. GOVERNING LAW

    A-88   

10.12. Submission to Jurisdiction; Waivers

    A-88   

10.13. Acknowledgements

    A-88   

10.14. Releases of Guarantees

    A-89   

10.15. Release of Collateral

    A-89   

10.16. Confidentiality

    A-90   

10.17. WAIVERS OF JURY TRIAL

    A-91   

10.18. USA Patriot Act

    A-91   

10.19. Headings

    A-91   

10.20. Acknowledgment and Consent to Bail-In of EEA Financial Institutions

    A-91   

 

A-iv



--------------------------------------------------------------------------------

EXHIBIT A

 

SCHEDULES: 1.1A   Commitments 1.1B   Existing Liens 1.1C   Initial Guarantors
1.1D   L/C Commitments 1.1E   Unrestricted Subsidiaries 4.6   Litigation 4.12  
Subsidiaries 4.21   Subordinated Debt 6.1(f)   Format of Joint Venture Reporting
7.4   Existing Investments EXHIBITS: A   Guarantee and Pledge Agreement B   Form
of Compliance Certificate C   Form of Borrowing Base Certificate D   Form of
Assignment and Assumption E   Form of New Lender Supplement F   Form of U.S. Tax
Compliance Certificate

 

A-v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
July 1, 2016, among WILLIAM LYON HOMES, INC., a California corporation (the
“Borrower”), WILLIAM LYON HOMES, a Delaware corporation (“Parent”), the lenders
from time to time party hereto (the “Lenders”), and CREDIT SUISSE AG, as
Administrative Agent (as hereinafter defined).

The Borrower, Parent, the lenders party thereto and the Administrative Agent
previously entered into the Credit Agreement dated as of August 7, 2013, as
amended and restated as of March 27, 2015 and as further amended as of
December 21, 2015 (the “Existing Credit Agreement”), under which, among other
things, the Lenders agreed to make revolving credit loans to the Borrower from
time to time, on the terms and subject to the conditions set forth in the
Existing Credit Agreement.

Pursuant to the Amendment and Restatement Agreement dated as of July 1, 2016
(the “Amendment and Restatement Agreement”), among the Borrower, Parent, the
Lenders party thereto, the subsidiaries of the Borrower party thereto and the
Administrative Agent, the Lenders party thereto have agreed to amend and restate
the Existing Credit Agreement in the form hereof. The amendment and restatement
of the Existing Credit Agreement evidenced by this Agreement shall become
effective as provided in the Amendment and Restatement Agreement.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms.

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

“5.75% Senior Notes”: the Borrower’s 5.75% senior notes due 2019.

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1.0% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or Adjusted LIBO Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
of Federal Funds Effective Rate, the ABR shall be determined without regard to
clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

A-1



--------------------------------------------------------------------------------

“Adjusted LIBO Rate”: with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum equal to the product of (i) the LIBO Rate in
effect for such Interest Period and (ii) Statutory Reserves.

“Administrative Agent”: Credit Suisse AG, together with its Affiliates,
successors and assigns, as the administrative agent for the Lenders under this
Agreement and the other Loan Documents.

“Affiliate”: as to any Person, any Person (a) which directly, or indirectly
through one or more intermediaries, Controls, or is Controlled by, or is under
common Control with such Person or (b) for the purpose of Section 7.10 only,
which directly, or indirectly through one or more intermediaries, owns
beneficially or of record 10% or more of the Voting Stock of such Person.

“Agent Indemnitee”: as defined in Section 9.7.

“Agreement”: as defined in the preamble hereto.

“Amendment and Restatement Agreement”: as defined in the introductory statement
hereto.

“Anti-Terrorism Order”: Executive Order No. 13,224, 66 Fed. Reg. 49,079 (2001),
issued by the President of the United States of America (Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism).

“Applicable Margin”: for any day with respect to any Eurodollar Loan, ABR Loan
or Commitment Fee, the applicable percentage set forth below under the caption
“Eurodollar Margin”, “Base Rate Margin” or “Commitment Fee Rate”, as the case
may be, based on the Leverage Ratio as of the relevant date of determination:

 

LEVERAGE RATIO    EURODOLLAR
MARGIN     BASE RATE
MARGIN     COMMITMENT
FEE RATE  

Category 1

 

³ 0.55 to 1.00

     3.00 %      2.00 %      0.500 % 

Category 2

 

< 0.55 to 1.00

 

> 0.50 to 1.00

     2.75 %      1.75 %      0.500 % 

Category 3

 

£ 0.50 to 1.00

     2.50 %      1.50 %      0.375 % 

 

A-2



--------------------------------------------------------------------------------

Each change in the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective with respect to all Commitments and Loans on and after
the date of delivery to the Administrative Agent of the financial statements and
certificates required by Section 6.1(a) or (b) and Section 6.1(g), respectively,
indicating such change until the date immediately preceding the next date of
delivery of such financial statements and certificates indicating another such
change. Notwithstanding the foregoing, until Parent shall have delivered the
financial statements and certificates required by Sections 6.1(b) and
Section 6.1(g), respectively, for the fiscal quarter ended June 30, 2016, the
Leverage Ratio shall be deemed to be in Category 1 for purposes of determining
the Applicable Margin. In addition, (a) at any time during which Parent has
failed to deliver the financial statements and certificates required by
Section 6.1(a) or (b) and Section 6.1(g), respectively, or (b) at any time after
the occurrence and during the continuance of an Event of Default, the Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Margin.

In the event that any financial statement or compliance certificate delivered
pursuant to Section 6.1 is inaccurate (regardless of whether this Agreement or
the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) Parent shall promptly
deliver to the Administrative Agent corrected financial statements and a
corrected compliance certificate for such Applicable Period, (ii) the Applicable
Margin shall be determined based on the corrected financial statements and
corrected compliance certificate for such Applicable Period and (iii) Parent
shall promptly pay to the Administrative Agent (for the account of the Lenders
during the Applicable Period or their successors and assigns) the accrued
additional interest and Commitment Fees owing as a result of such increased
Applicable Margin for such Applicable Period. This paragraph shall not limit the
rights of the Administrative Agent or the Lenders with respect to Section 8
hereof, and shall survive for a period of one year following the termination of
this Agreement.

“Application”: an application, in such customary form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Approved Fund”: any entity that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger”: Credit Suisse Securities (USA) LLC.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Authorized Financial Officer”: any of the chief financial officer, chief
operating officer, senior vice president finance or controller of Parent.

 

A-3



--------------------------------------------------------------------------------

“Availability”: as of any date, the lesser of (a) the Total Commitments and
(b) the Borrowing Base calculated in the most recently delivered Borrowing Base
Certificate minus the Borrowing Base Debt on such date.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Percentage Interest of the Outstanding Amount.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Basel III”: the third of the so-called Basel Accords issued by the Basel
Committee on Banking Supervision.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Book Value”: with respect to any asset, the net book value thereof as included
in the Borrower’s most recent consolidated financial statements delivered
pursuant to Section 6.1.

“Borrower”: as defined in the preamble hereto.

“Borrower Materials”: as defined in Section 6.1.

“Borrowing”: Loans of the same Type made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect.

“Borrowing Base”: as of any date, an amount calculated as follows:

 

  (a) 100% of Unrestricted Cash in excess of $5,000,000; plus

 

  (b) 100% of the amount of Escrow Proceeds Receivable; plus

 

  (c) 90% of the Book Value of Units Under Contract; plus

 

  (d) subject to the limitations set forth below, 85% of the Book Value of
Speculative Units (other than Model Units); plus

 

  (e) subject to the limitations set forth below, 85% of the Book Value of Model
Units; plus

 

  (f) 65% of the Book Value of Finished Lots; plus

 

A-4



--------------------------------------------------------------------------------

  (g) 65% of the Book Value of Lots Under Development; plus

 

  (h) subject to the limitation set forth below, 50% of the Book Value of
Entitled Land that is not included in the Borrowing Base clauses (a) through
(g).

Notwithstanding the foregoing:

 

  (i) the advance rate for Speculative Units (other than Model Units) shall
decrease to (A) 60% for any Unit that has been a Speculative Unit for more than
360 days, but less than 540 days and (B) 0% for any Unit that has been a
Speculative Unit for 540 days or more;

 

  (ii) the advance rate for Model Units shall decrease to 0% for any Unit that
has been a Model Unit for more than 180 days following the sale of the last
production Unit in the applicable project relating to such Model Unit; and

 

  (iii) the Borrowing Base shall not include any amount under clause (h) under
the Borrowing Base to the extent that such amount exceeds 30% of the total
Borrowing Base.

“Borrowing Base Certificate”: a certificate duly executed by an Authorized
Financial Officer substantially in the form of Exhibit C.

“Borrowing Base Debt”: as of any date, the Consolidated Debt minus, to the
extent included therein, (a) Subordinated Debt, (b) Non-Recourse Indebtedness,
(c) to the extent not otherwise excluded from this definition under clause (b),
Purchase Money Indebtedness in an amount equal to the lesser of (i) the
aggregate principal amount of such Indebtedness and (ii) the Book Value of the
assets securing such Indebtedness and (d) to the extent not otherwise excluded
from this definition under clause (a), (b) or (c), Indebtedness of Unrestricted
Subsidiaries.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Stock”: any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of any Person, including any preferred stock, but excluding
any debt securities convertible into such equity.

 

A-5



--------------------------------------------------------------------------------

“Capitalized Lease”: of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations”: any obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Lender shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Lender. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable obligations with a maturity of one year or
less after the acquisition thereof issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality
thereof; (b) demand and time deposits and certificates of deposit or acceptances
with a maturity of one year or less of any financial institution that is a
member of the Federal Reserve System having combined capital and surplus and
undivided profits of not less than $500,000,000 and that issues (or the parent
of which issues) commercial paper rated at least “A-2” (or the then equivalent
grade) by S&P or “P-2” (or the then equivalent grade) by Moody’s; (c) commercial
paper maturing no more than 180 days from the date of acquisition thereof issued
by a Person that is not Parent or an Affiliate of Parent, and is organized under
the laws of any State of the United States of America or the District of
Columbia and rated at least “A-1” by S&P or at least “P-1” by Moody’s;
(d) repurchase obligations with a term of not more than 10 days for underlying
securities of the types described in clause (a) of this definition entered into
with any commercial bank meeting the specifications of clause (b) of this
definition; (e) short term tax exempt securities including municipal notes,
commercial paper, auction rate floaters, and floating rate notes rated either
“P-1” by Moody’s or “A-1” by S&P which mature in one year or less after the date
of acquisition; (f) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within not more than one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s, or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services reasonably acceptable to the
Administrative Agent); and (g) investments in money market or other mutual funds
substantially all of whose assets comprise securities of the types described in
clauses (a) through (f) of this definition.

“CB&T Credit Agreement”: Revolving Line of Credit Loan Agreement (Borrowing
Base) dated March 5, 2013 by and between California Bank & Trust, as lender, and
the Borrower, as borrower.

 

A-6



--------------------------------------------------------------------------------

“Change of Control”: any of the following events:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Permitted Holders, is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than
35% of the total voting power of the Voting Stock of Parent (for the purposes of
this clause (a), such other person shall be deemed to beneficially own any
Voting Stock of a person held by any other person (the “parent entity”), if such
other person is the beneficial owner (as defined above in this clause (a)),
directly or indirectly, of more than 50% of the voting power of the Voting Stock
of such parent entity);

(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Parent by Persons who were neither (i) nominated by the board of
directors of Parent nor (ii) appointed by directors so nominated; or

(c) Parent ceases to own, beneficially and of record, 100% of the Voting Stock
of the Borrower.

“Change in Status”: an event that results in a Subsidiary that was a Guarantor,
for legitimate business reasons, ceasing to have an obligation under this
Agreement to be a Guarantor, including the designation of such Subsidiary as an
Unrestricted Subsidiary.

“Closing Date”: August 7, 2013.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender to make Revolving
Loans and participate in Letters of Credit in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Commitment”
opposite such Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The amount of the Total
Commitment on the Restatement Effective Date is $145,000,000.

“Commitment Period”: the period from and including the Closing Date to the
Termination Date.

“Commitment Fee”: as defined in Section 2.5(a).

“Completed Unit”: a Unit as to which either (or both) of the following has
occurred: (a) a notice of completion has been filed or recorded in the
appropriate real estate records; or (b) all necessary construction has been
completed in order to obtain a certificate of occupancy (whether or not such
certificate of occupancy has actually been obtained), or if a notice of
completion or certificate of occupancy is not required to be provided to, or
issued by, the applicable jurisdiction, respectively, the Unit is otherwise
ready for occupancy in accordance with applicable law.

“Compliance Certificate”: a certificate duly executed by an Authorized Financial
Officer substantially in the form of Exhibit B.

 

A-7



--------------------------------------------------------------------------------

“Consolidated Debt”: at any date, without duplication (a) all funded debt of the
Loan Parties and their Restricted Subsidiaries determined on a consolidated
basis; plus (b) funded debt of Joint Ventures and Unrestricted Subsidiaries but
only to the extent recourse to any Loan Party or any Restricted Subsidiary plus
(c) the sum of (i) all reimbursement obligations with respect to drawn
Performance Letters of Credit (excluding any portion of the actual or potential
reimbursement obligations that are secured by cash collateral) and (ii) all
reimbursement obligations with respect to drawn Financial Letters of Credit
(excluding any portion of the actual or potential reimbursement obligations that
are secured by cash collateral) and, without duplication, the maximum amount
available to be drawn under all undrawn Financial Letters of Credit (excluding
any portion of the actual or potential reimbursement obligations that are
secured by cash collateral), in each case issued for the account of, or
guaranteed by, any Loan Party or any of their Restricted Subsidiaries; plus
(d) all guarantees of the Loan Parties or their Restricted Subsidiaries of
funded debt of third parties; provided, however, except as provided above in
this definition with respect to Financial Letters of Credit, in the case of any
Contingent Obligation only amounts due and payable at the time of determination
will be included in the calculation of Consolidated Debt; plus (e) all Hedging
Obligations of the Loan Parties and their Restricted Subsidiaries, excluding any
Indebtedness of a Loan Party or any Restricted Subsidiary to another Loan Party
or any Restricted Subsidiary, but, for the avoidance of doubt, Consolidated Debt
will not include Capitalized Lease Obligations or liabilities relating to real
estate not owned as determined under GAAP.

“Consolidated EBITDA”: for any period, (a) the Consolidated Net Income of the
Loan Parties and their Restricted Subsidiaries plus (b) to the extent deducted
from revenues in determining Consolidated Net Income of the Loan Parties and
their Restricted Subsidiaries: (i) Consolidated Interest Expense, (ii) expense
for income taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) non-cash (including impairment) charges and expenses, (vi) extraordinary and
nonrecurring losses and (vii) loss on early extinguishment of indebtedness,
minus (c) to the extent added to revenues in determining Consolidated Net
Income, (i) non-cash revenue and gains and (ii) extraordinary and nonrecurring
gains (including for the avoidance of doubt, gains relating to the release of
any tax valuation asset reserves and gains on early extinguishment of
indebtedness); provided, however, that the Consolidated EBITDA of any Restricted
Subsidiary that is not a direct or indirect Wholly-Owned Subsidiary of the
Borrower shall only be included in proportion to the Borrower’s direct or
indirect ownership interest in such Restricted Subsidiary.

“Consolidated Interest Expense”: for any period, the consolidated interest
expense of Loan Parties and their Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Incurred”: for any period, the aggregate amount (without
duplication and determined in each case in accordance with GAAP) of interest
(excluding interest of a Subsidiary to another Subsidiary) incurred, whether
such interest was expensed or capitalized, paid, accrued, or scheduled to be
paid or accrued during such period by any of the Loan Parties and their
Restricted Subsidiaries during such period, including (a) the interest portion
of all deferred payment obligations and (b) all commissions, discounts and other
fees and charges (excluding premiums) owed with respect to bankers’ acceptances
and letter of credit financings (including, without limitation, letter of credit
fees) and Hedging Obligations, in each

 

A-8



--------------------------------------------------------------------------------

case to the extent attributable to such period and paid or payable in cash;
provided, however, that the Consolidated Interest Incurred of any Restricted
Subsidiary that is not a direct or indirect Wholly-Owned Subsidiary of the
Borrower shall only be included in proportion to the Borrower’s direct or
indirect ownership interest in such Restricted Subsidiary. For purposes of this
definition, interest on Capital Leases shall be deemed to accrue at an interest
rate reasonably determined by the Borrower to be the rate of interest implicit
in such Capital Leases in accordance with GAAP.

“Consolidated Net Income”: for any period, the net income (or loss) attributable
to Loan Parties and their Restricted Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP.

“Consolidated Tangible Assets”: as of any date, the total amount of assets of
Parent and the Restricted Subsidiaries on a consolidated basis at the end of the
fiscal quarter immediately preceding such date for which financial statements
have been delivered pursuant to Section 6.1(a) or Section 6.1(b), as determined
in accordance with GAAP, less (a) Intangible Assets and (b) any assets securing
Non-Recourse Indebtedness.

“Consolidated Tangible Net Worth”: at any date, the consolidated stockholders’
equity, less Intangible Assets, of the Loan Parties and the Restricted
Subsidiaries determined in accordance with GAAP on a consolidated basis, all
determined as of such date.

“Contingent Obligation”: with respect to any Person, any agreement, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the monetary obligation or monetary liability of
any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract, “put” agreement or other
similar arrangement.

“Contractual Obligation”: with respect to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Customary Recourse Exceptions”: with respect to any Indebtedness, personal
recourse that is limited to fraud, misrepresentation, misapplication of cash,
waste, environmental claims and liabilities, prohibited transfers, violations of
single-purpose entity covenants, voluntary insolvency proceedings and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate guaranty or indemnification agreements in
non-recourse financing of real property.

“Default”: any event or circumstance that, with the giving of notice or passage
of time, or both, would become an Event of Default.

 

A-9



--------------------------------------------------------------------------------

“Defaulting Lender”: subject to Section 2.20(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied or (ii) pay to the Administrative Agent, any Issuing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower) or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any debtor relief law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state or Federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender and each Lender.

“Directly Related Assets”: with respect to any particular property, assets
directly related thereto or derived therefrom, such as proceeds (including
insurance proceeds), products, rents, and profits thereof and improvements and
accessions thereto.

“Dollars” and “$”: dollars in lawful currency of the United States.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clause (a) or (b) of this definition and is subject to consolidated
supervision with its parent.

 

A-10



--------------------------------------------------------------------------------

“EEA Member Country”: (a) any of the member states of the European Union,
(b) Iceland, (c) Liechtenstein and (d) Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: any of (i) a Lender or a Lender Affiliate; (ii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least $250,000,000; (iii) a commercial bank
organized under the laws of any other country which is a member of the OECD, or
a political subdivision of any such country, and having (x) total assets in
excess of $1,000,000,000 and (y) a combined capital and surplus of at least
$250,000,000; provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of OECD; (iv) a life insurance company organized under the laws of any
State of the United States, or organized under the laws of any country and
licensed as a life insurer by any State within the United States and having
admitted assets of at least $1,000,000,000; (v) a nationally or internationally
recognized investment banking company or other financial institution in the
business of making, investing in or purchasing loans, or an Affiliate thereof
organized under the laws of any State of the United States or any other country
which is a member of OECD, and licensed or qualified to conduct such business
under the laws of any such State and having (1) total assets of at least
$1,000,000,000 and (2) a net worth of at least $250,000,000; or (vi) an Approved
Fund. Notwithstanding the foregoing, (a) in no event shall a Defaulting Lender
be deemed to be an Eligible Assignee, and (b) “Eligible Assignee” shall not
include Borrower or any of Borrower’s Affiliates.

“Entitled Land”: Qualified Real Property Inventory comprised of land where all
requisite zoning requirements and land use requirements have been identified and
approved (on a preliminary or final basis) by the applicable governmental
authorities, and all other requisite approvals have been obtained from all
applicable governmental authorities (other than approvals which are simply
ministerial and non-discretionary in nature or otherwise not material),
including approval of a tentative plat map (or equivalent), for purposes of
developing land as a residential housing project.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct with respect to pollution or protection of
human health or the environment, as now or may at any time hereafter be in
effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

A-11



--------------------------------------------------------------------------------

“ERISA Affiliate”: any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event”: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
withdrawal under Section 4203 of ERISA or partial withdrawal under Section 4205
of ERISA by the Borrower or any ERISA Affiliate from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
material liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Escrow Proceeds Receivable” shall mean funds due to the Borrower or any
Guarantor held in escrow in connection with the sale and conveyance of title of
a Unit to a buyer.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Adjusted LIBO Rate.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date.

“Event of Default”: any of the events specified in Section 8.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary”: any Person that becomes a Subsidiary after the Closing
Date and that on the date it becomes a Subsidiary is party to any Contractual
Obligation that (a) is not prohibited by this Agreement and not entered into in
contemplation of such Person becoming a Subsidiary and (b) prohibits, or
requires the consent of any Person other than Parent and its Subsidiaries as a
condition to, such Subsidiary becoming a Guarantor; provided, however, such
Person shall be an Excluded Subsidiary only for so long as such prohibition
exists, or such consent is required and not obtained.

“Existing Credit Agreement”: as defined in the introductory statement hereto.

 

A-12



--------------------------------------------------------------------------------

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FDIC”: the Federal Deposit Insurance Corporation.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent.

“Financial Letter of Credit”: a letter of credit that is not a Performance
Letter of Credit.

“Finished Lots”: Entitled Land with respect to which (a) development has been
completed to such an extent that permits to allow use and construction (other
than building permits and the payment of fees that are required to be paid at or
near the time of start of construction), including building, sanitary sewer and
water, are entitled to be obtained for a Unit on such Entitled Land and
(b) start of construction has not occurred.

“Fitch”: Fitch Ratings, Inc., or any successor thereto.

“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
any Issuing Lender, such Defaulting Lender’s Percentage Interest of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect at the time any determination is made or financial statement is
required hereunder as promulgated by the American Institute of Certified Public
Accountants, the Accounting Principles Board, the Financial Accounting Standards
Board or any other body existing from time to time which is authorized to
establish or interpret such principles, applied on a consistent basis throughout
any applicable period, subject to any change required by a change in GAAP;
provided, however, that if any change in generally accepted accounting
principles from those applied in preparing the financial statements referred to
in Section 4.1 affects the calculation of any financial covenant contained
herein and either (x) Borrower or (y) Required Lenders request an amendment to
such financial covenant to eliminate the effect of any such

 

A-13



--------------------------------------------------------------------------------

change, then (i) Borrower, the Lenders and Administrative Agent hereby agree to
negotiate such amendments hereto to the effect that each such financial covenant
is not more or less restrictive than such covenant as in effect on the date
hereof using generally accepted accounting principles consistent with those
reflected in such financial statements, and (ii) pending the effectiveness of
such amendment, (A) the financial covenants contained in this Agreement shall be
calculated without giving effect to such change and (B) Borrower shall deliver
to the Administrative Agent and the Lenders reconciliation statements setting
forth a reconciliation from the financial statements prepared in accordance with
GAAP after giving effect to such change to the financial statements prepared in
accordance with GAAP before giving effect to such change.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantee and Pledge Agreement”: the Guarantee and Pledge Agreement dated as of
August 7, 2013, a copy of which is attached hereto as Exhibit A, among the
Borrower, Parent, the other Guarantors and the Administrative Agent for the
benefit of the Secured Parties, together with each supplement thereto.

“Guarantors”: Parent and each Wholly-Owned Subsidiary (other than the Borrower,
Unrestricted Subsidiaries and Excluded Subsidiaries). The Guarantors on the
Restatement Effective Date are indicated on Schedule 1.1C.

“Hazardous Substances”: all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other contaminants or pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, infectious or medical wastes, toxic mold
and all other materials or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Obligations”: of a Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) pursuant to (a) any interest rate swap
agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect such Person against fluctuations in interest
rates, (b) agreements or arrangements designed to protect such Person against
fluctuations in foreign currency exchange rates in the conduct of its
operations, or (c) any forward contract, commodity swap agreement, commodity
option agreement or other similar agreement or arrangement designed to protect
such Person against fluctuations in commodity prices, in each case entered into
in the ordinary course of business for bona fide hedging purposes and not for
the purpose of speculation.

“Increased Facility Closing Date”: as defined in Section 2.21.

 

A-14



--------------------------------------------------------------------------------

“Indebtedness”: of any Person at any date, without duplication, all liabilities
and obligations, contingent or otherwise, of such Person, (i) in respect of
borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments, (iii) representing the balance deferred and unpaid of the purchase
price of any property or services, except those incurred in the ordinary course
of its business that would constitute ordinarily a trade payable to trade
creditors (but specifically excluding from such exception the deferred purchase
price of Real Property Inventory), (iv) evidenced by bankers’ acceptances,
(v) consisting of other Indebtedness, whether or not assumed, secured by Liens
or payable out of the proceeds or production from property now or hereafter
owned or acquired by such Person, (vi) consisting of Capitalized Lease
Obligations (including any Capitalized Leases entered into as a part of a
sale/leaseback transaction), (vii) consisting of liabilities and obligations
under any receivable sales transactions, (viii) consisting of a Financial Letter
of Credit (but excluding Performance Letters of Credit or performance or surety
bonds) or a reimbursement obligation of such Person with respect to any
Financial Letter of Credit (but excluding Performance Letters of Credit or
performance or surety bonds), (ix) consisting of Hedging Obligations,
(x) consisting of Off-Balance Sheet Liabilities or (xi) consisting of Contingent
Obligations with respect to other Indebtedness.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Indenture”: Indenture dated as of November 8, 2012 between the Borrower, as
issuer, the guarantors named therein and U.S. Bank National Association, as
trustee.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, copyrights, trade names,
trademarks, patents, franchises and licenses.

“Interest Coverage Ratio”: as of any date, for the applicable period of the four
quarters then ended, the ratio of (a) Consolidated EBITDA to (b) Consolidated
Interest Incurred.

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months (or, if such day is not a Business Day,
the following Business Day), or a whole multiple thereof, after the first day of
such Interest Period and the last day of such Interest Period and (d) as to any
Loan (other than any Revolving Loan that is an ABR Loan), the date of any
repayment or prepayment made in respect thereof.

 

A-15



--------------------------------------------------------------------------------

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or,
such other period as may be agreed to by all Lenders), as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter (or, such other period
as may be agreed to by all Lenders), as selected by the Borrower by irrevocable
notice to the Administrative Agent not later than 11:00 A.M., New York City
time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

  (i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

  (ii) the Borrower may not select an Interest Period that would extend beyond
the Termination Date; and

 

  (iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investment”: (a) the purchase or other acquisition of Capital Stock or other
securities of another Person, (b) a loan, advance, extension of credit (by way
of guaranty or otherwise) or capital contribution to another Person or (c) the
purchase or other acquisition of assets of another Person that constitute a
business unit. For purposes hereof, the book value of any Investment shall be
calculated in accordance with GAAP.

“Issuance Date”: the date of issuance of a Letter of Credit by an Issuing
Lender.

“Issuing Lender”: each Lender hereunder, or any of its Affiliates, in its
capacity as issuer of any Letter of Credit. Each reference herein to “the
Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.

“Joint Venture”: a joint venture (whether in the form of a corporation, a
partnership, limited liability company or otherwise) (a) to which the Borrower
or any other Loan Party is or becomes a party (other than tenancies in common),
(b) whether or not Borrower is required to consolidate the joint venture in its
financial statements in accordance with GAAP, and (c) in which the Borrower or
any other Loan Party has or will have a total investment exceeding $250,000 or
which has total assets plus contingent liabilities exceeding $1,000,000. For the
purposes of this definition, the Borrower’s or other Loan Party’s investment in
a joint venture shall be deemed to include any Capital Stock of the joint
venture owned by the Borrower or such Loan Party, any loans or advances to the
Borrower or such Loan Party from the joint venture, any contractual commitment,
arrangement or other agreement by the Borrower or such Loan Party to provide
funds or credit to the joint venture.

“L/C Commitment”: with respect to each Issuing Lender, the commitment of such
Issuing Lender to issue Letters of Credit hereunder as set forth on Schedule
1.1D. The aggregate L/C Commitment on the Restatement Effective Date is
$50,000,000.

 

A-16



--------------------------------------------------------------------------------

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Lenders other than the Issuing Lender of such Letter of
Credit.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Leverage Ratio”: the ratio, as of any date, of (a) (i) Consolidated Debt minus
(ii) Unrestricted Cash, to the extent in excess of $10,000,000, divided by
(b) (i) Consolidated Debt minus (ii) Unrestricted Cash, to the extent in excess
of $10,000,000, plus (iii) Consolidated Tangible Net Worth, plus (iv) to the
extent not included in Consolidated Tangible Net Worth, the consolidated equity
holders’ equity, less Intangible Assets, of any Joint Venture, if all or a
portion of the Indebtedness of such Joint Venture is included in Consolidated
Debt.

“LIBO Rate”: with respect to each Interest Period pertaining to a Eurodollar
Loan, the rate per annum determined by the Administrative Agent at approximately
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period by reference to the ICE Benchmark Administration LIBO Rate for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “LIBO Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein; provided that if
any LIBO Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, charge, encumbrance, lien (statutory or other), preference,
priority or other security agreement or similar preferential arrangement of any
kind or nature whatsoever (including without limitation any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing). For the avoidance of doubt, a
restriction, covenant, easement, right of way or similar encumbrance affecting
any interest in real property owned by any Loan Party and which does not secure
an obligation to pay money is not a Lien.

“Liquidity”: at any time, the sum of (i) all Unrestricted Cash held by the Loan
Parties and their consolidated Subsidiaries and (ii) the Availability minus L/C
Obligations that have not been cash collateralized pursuant to Section 2.20 or
Section 3.9 and are not included in Consolidated Debt, if positive.

 

A-17



--------------------------------------------------------------------------------

“Loan”: any Revolving Loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Amendment and Restatement Agreement, the
Guarantee and Pledge Agreement, the Notes and any amendment, waiver, supplement
or other modification to any of the foregoing.

“Loan Parties”: as of any date, collectively, the Borrower, Parent and the other
Guarantors. A “Loan Party” shall mean the Borrower, Parent or any other
Guarantor, individually.

“Lots Under Development”: Entitled Land where physical site improvement has
commenced but which is not a Finished Lot, Completed Unit, Model Unit or Unit
Under Contract.

“Material Adverse Effect”: since the date of the audited financial statements
most recently delivered prior to the Restatement Effective Date: (a) a change,
event or circumstance that could reasonably be expected to result in a material
adverse effect on the financial condition of the Loan Parties and their
Subsidiaries, taken as a whole; (b) a material impairment of the ability of the
Loan Parties to perform their payment or other material obligations under any
Loan Document to which they are a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any other Loan Party of any material obligations of Borrower or any other Loan
Party under any Loan Document to which it is a party.

“Minimum Collateral Amount”: at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 100% of the
Fronting Exposure of all Issuing Lenders with respect to Letters of Credit
issued and outstanding at such time and (ii) otherwise, an amount determined by
the Administrative Agent and the Issuing Lenders in their sole discretion.

“Model Unit”: a Completed Unit to be used as a model home in connection with the
sale of Units in a residential housing project.

“Moody’s”: Moody’s Investors Services, Inc., or any successor thereto.

“Multiemployer Plan”: any employee benefit plan of the type described in
Section 3(37) or 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“New Lender”: as defined in Section 2.21.

“New Lender Supplement”: as defined in Section 2.21.

“Non-Defaulting Lender”: any Lender that is not a Defaulting Lender.

 

A-18



--------------------------------------------------------------------------------

“Non-Excluded Taxes”: as defined in Section 2.16(a).

“Non-Recourse Indebtedness”: Indebtedness of a Loan Party or any Subsidiary of a
Loan Party for which its liability is limited to the Real Property Inventory
upon which it grants a Lien to the holder of such Indebtedness as security for
such Indebtedness (including, in the case of Indebtedness of a Subsidiary that
holds title to Real Property Inventory, liability of that Subsidiary and
liabilities secured by a pledge of the Capital Stock of such Subsidiary (if such
Real Property Inventory constitutes all or substantially all the assets of such
Subsidiary)), in each case other than for Customary Recourse Exceptions, and
unsecured Contingent Obligations provided by a Loan Party or any Subsidiary of a
Loan Party with respect to Customary Recourse Exceptions shall be Non-Recourse
Indebtedness.

“Non-U.S. Lender”: as defined in Section 2.16(f).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: all advances to, and debts, liabilities and obligations of,
Borrower and Guarantors arising under any Loan Document or otherwise with
respect to any Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against Borrower or any Guarantor of any proceeding under any
bankruptcy or insolvency naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“OECD”: the Organization of Economic Cooperation and Development.

“Off-Balance Sheet Liabilities”: (a) any repurchase obligation or liability of
such Person or any of its Subsidiaries with respect to accounts or notes
receivable sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any financing lease, any synthetic
lease (under which all or a portion of the rent payments made by the lessee are
treated, for tax purposes, as payments of interest, notwithstanding that the
lease may constitute an operating lease under GAAP) or any other similar lease
transaction, or (c) any obligations of such Person or any of its Subsidiaries
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing and which has an actual or implied interest
component but which does not constitute a liability on the consolidated balance
sheets of such Person and its Subsidiaries.

“Other Taxes”: any and all present or future stamp or documentary taxes, charges
or similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such taxes that are described under clause
(ii) of the first sentence of Section 2.16(a) and that are imposed with respect
to an assignment or transfer.

“Outstanding Amount”: as of any date, the aggregate principal amount of Loans
outstanding after giving effect to any Borrowings, repayments and prepayments on
such date plus the amount of L/C Obligations outstanding on such date after
giving effect to any issuance or reimbursements made on such date.

 

A-19



--------------------------------------------------------------------------------

“Parent”: as defined in the preamble hereto.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.18.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan”: any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA and is
sponsored or maintained by the Borrower or any ERISA Affiliate or to which the
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.

“Percentage Interest”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding; provided, that,
in the event that the Loans are paid in full prior to the reduction to zero of
the Outstanding Amount, the Percentage Interests shall be determined in a manner
designed to ensure that the remaining Outstanding Amount shall be held by the
Lenders on a comparable basis.

“Performance Letter of Credit”: any letter of credit issued: (a) on behalf of a
Person in favor of a Governmental Authority, including, without limitation, any
utility, water or sewer authority, or other similar entity, for the purpose of
assuring such Governmental Authority that such Person or an Affiliate of such
Person will properly and timely complete work it has agreed to perform for the
benefit of such Governmental Authority; (b) in lieu of cash deposits to obtain a
license, in place of a utility deposit, or for land option contracts; (c) in
lieu of other contract performance, to secure performance warranties payable
upon breach, and to secure the performance of labor and materials, including,
without limitation, construction, bid and performance bonds; (d) to secure
refund or advance payments on contractual obligations where default of a
performance-related contract has occurred or (e) to secure performance of other
Contractual Obligations (other than Indebtedness).

“Permitted Holders”: (a) Luxor Capital Group LP, Paulson & Co. and their
respective Affiliates and all investment funds managed by any of the foregoing
(excluding, for the avoidance of doubt, their respective portfolio companies or
other operating companies affiliated with Luxor Capital Group LP and Paulson &
Co.), (b) General William Lyon, his spouse and lineal descendants (including
adopted children and their lineal descendants) or any Person controlled,
directly or indirectly, by, or trust or similar estate planning vehicle
established exclusively for the benefit of, any of such Persons, (c) any group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act)
of which any of the foregoing beneficially

 

A-20



--------------------------------------------------------------------------------

own, without giving effect to the existence of such group or any other group,
more than 50% of the total voting power of the aggregate Voting Stock of Parent
held directly or indirectly by such group and (d) any members of a group
described in clause (c) of this definition for so long as such Person is a
member of such group.

“Permitted Investments”: (a) Cash Equivalents, (b) debt instruments of a
domestic issuer which mature in one year or less after the date of acquisition
and which are rated “A” or better by Moody’s or S&P on the date of acquisition
of such investment; (c) demand deposit accounts which are maintained in the
ordinary course of business; (d) investment grade bonds, other than domestic
corporate bonds issued by the Borrower or any of its Affiliates, maturing no
more than five years after the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A or the equivalent from any two of
S&P, Moody’s or Fitch (or, if at any time no two of the foregoing shall be
rating such obligations, then from such other nationally recognized rating
services acceptable to the Administrative Agent); and (e) shares of money
market, mutual, or similar funds which invest primarily in securities of the
type described in clauses (a) through (d) above.

“Permitted Liens”:

(a) (i) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
incurred in the ordinary course of business for sums (A) not yet delinquent,
(B) that do not materially and adversely affect the operations of the Loan
Parties or (C) being contested in good faith, if such reserve or other
appropriate provision, if any, as shall be required by GAAP shall have been made
in respect thereof and (ii) Liens for taxes, assessments or governmental or
quasi-governmental charges or claims for sums (A) not yet delinquent or
(B) being contested in good faith, if such reserve or other appropriate
provision, if any, as shall be required by GAAP shall have been made in respect
thereof;

(b) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds, development obligations, progress payments, utility
services, developer’s or other obligations to make on-site or off-site
improvements and other similar obligations (exclusive of obligations for the
payment of borrowed money);

(c) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(d) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents, goods covered thereby and other assets
relating to such letters of credit and products and proceeds thereof;

 

A-21



--------------------------------------------------------------------------------

(e) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of Parent, the
Borrower or any Restricted Subsidiary, including rights of offset and setoff;

(f) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents and other investment property on deposit
in one or more accounts maintained by Parent, the Borrower or any Restricted
Subsidiary, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided that in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(g) leases or subleases, licenses or sublicenses (or any Liens related thereto)
granted to others that do not materially interfere with the ordinary course of
business of Parent, the Borrower or any Restricted Subsidiary;

(h) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

(i) Liens arising under any Loan Document;

(j) Liens existing on the Restatement Effective Date and described on Schedule
1.1B;

(k) Liens in favor of a Loan Party;

(l) Liens securing Non-Recourse Indebtedness of Parent, the Borrower or any
Restricted Subsidiary permitted to be incurred under this Agreement; provided
that such Liens apply only to (i) the property financed out of the net proceeds
of such Non-Recourse Indebtedness within 90 days after the incurrence of such
Non-Recourse Indebtedness and (ii) Directly Related Assets;

(m) Liens securing Purchase Money Indebtedness; provided that such Liens apply
only to (i) the property acquired, constructed, developed or improved with the
proceeds of such Purchase Money Indebtedness within 90 days after the incurrence
of such Purchase Money Indebtedness and (ii) Directly Related Assets;

(n) Liens on assets of a Person existing at the time such Person is acquired or
merged with or into or consolidated with Parent, the Borrower or any such
Restricted Subsidiary (and not created in anticipation or contemplation
thereof);

(o) Liens to secure Capitalized Lease Obligations; provided that any such Lien
shall not extend to or cover any assets of Parent, the Borrower or any
Restricted Subsidiary other than (i) the assets which are the subject of the
related capitalized lease and (ii) Directly Related Assets;

 

A-22



--------------------------------------------------------------------------------

(p) Liens securing Indebtedness of Parent, the Borrower or its Restricted
Subsidiaries in respect of Indebtedness of a Joint Venture; provided that, with
respect to such Indebtedness, such Liens do not extend to assets of Parent, the
Borrower or its Restricted Subsidiaries other than (i) assets of the Joint
Venture or (ii) the Capital Stock held by Parent, the Borrower or a Restricted
Subsidiary in such Joint Venture to the extent that such Liens secure
Indebtedness in respect of such Joint Venture owing to lenders who have also
been granted Liens on assets of such Joint Venture to secure Indebtedness of
such Joint Venture;

(q) attachment or judgment Liens not giving rise to an Event of Default and
which are being contested in good faith by appropriate proceedings;

(r) easements, rights-of-way, dedications, covenants, conditions, restrictions,
reservations, assessment district and other similar charges or encumbrances not
materially interfering with the ordinary course of business of Parent and its
Subsidiaries;

(s) zoning restrictions, licenses, restrictions on the use of real property or
minor irregularities in title thereto, which do not materially impair the use of
such real property in the ordinary course of business of Parent and its
Subsidiaries or the value of such real property for the purpose of such
business;

(t) Liens on Capital Stock in an Unrestricted Subsidiary to the extent that such
Liens secure Indebtedness of such Unrestricted Subsidiary owing to lenders who
have also been granted Liens on assets of such Unrestricted Subsidiary to secure
such Indebtedness;

(u) any right of first refusal, right of first offer, option, contract or other
agreement to sell an asset; provided such sale is not otherwise prohibited under
this Agreement;

(v) Liens for homeowner and property owner association developments and
assessments;

(w) licenses of intellectual property granted in the ordinary course of business
and not interfering in any material respect with the ordinary conduct of
business of Parent, the Borrower or any Restricted Subsidiary;

(x) pledges, deposits and other Liens existing under, or required to be made in
connection with (i) earnest money obligations, escrows or similar purpose
undertakings or indemnifications in connection with any purchase and sale
agreement, (ii) development agreements or other contracts entered into with
Governmental Authorities (or an entity sponsored by a Governmental Authority),
in connection with the entitlement of real property or (iii) agreements for the
funding of infrastructure, including in respect of the issuance of community
facility district bonds, metro district bonds, mello-roos bonds and subdivision
improvement bonds, and similar bonding requirements arising in the ordinary
course of business of a homebuilder;

(y) Liens, encumbrances or other restrictions not securing Indebtedness
contained in any joint venture agreement entered into by Parent, the Borrower or
any Restricted Subsidiary with respect to the equity interests issued by the
relevant joint venture or the assets of such joint venture;

 

A-23



--------------------------------------------------------------------------------

(z) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease of property leased by
Parent, the Borrower or any Restricted Subsidiary, in each case with respect to
the property so leased, and customary Liens and rights reserved in any lease for
rent or for compliance with the terms of such lease;

(aa) Liens on cash pledged to secure deductibles, retentions and other
obligations to insurance providers in the ordinary course of business;

(bb) Extensions, renewals and replacements of any of the foregoing Liens;
provided that such Liens do not apply to additional assets (other than Directly
Related Assets);

(cc) Liens arising under the CB&T Credit Agreement; and

(dd) Liens securing other Indebtedness or obligations in an amount not in excess
of $25,000,000 in the aggregate.

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, governmental authority or
other entity.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, other
than a Multiemployer Plan that is subject to Title IV of ERISA or Section 412 of
the Code in respect of which any Loan Party or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 6.1.

“Prime Rate”: the rate of interest per annum determined from time to time by
Credit Suisse AG, to be its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by Credit Suisse AG in connection with extensions of credit to debtors).

“Public Lender”: as defined in Section 6.1.

“Purchase Money Indebtedness”: Indebtedness, including Capitalized Lease
Obligations, of Parent, the Borrower or any Restricted Subsidiary incurred for
the purpose of financing all or any part of the purchase price of property,
plant or equipment used in the business of Parent or any Restricted Subsidiary
or the cost of installation, construction or improvement thereof; provided,
however, that (a) the amount of such Indebtedness shall not exceed such purchase
price or cost (including financing costs), (b) such Indebtedness shall not be
secured by any asset other than the specified asset being financed or, in the
case of real property or fixtures, including additions and improvements, the
real property to which such asset is attached and Directly Related Assets and
(c) such Indebtedness shall be incurred within 90 days after such acquisition of
such asset by Parent, the Borrower or such Restricted Subsidiary or such
installation, construction or improvement.

 

A-24



--------------------------------------------------------------------------------

“Qualified Real Property Inventory”: as of any date, Real Property Inventory
that is not subject to or encumbered by any deed of trust, mortgage, judgment
Lien or any other Lien (other than the Permitted Liens described in clause (a),
(b), (i), (q), (r), (s), (u) and (v) of the definition of “Permitted Liens” and
other Liens which have been bonded around so as to remove such Liens as
encumbrances against such Real Property Inventory in a matter reasonably
satisfactory to the Administrative Agent and its legal counsel).

“Real Property Inventory”: as of any date, land that is owned by any Loan Party,
which land is being developed or held for future development or sale, together
with the right, title and interest of the Loan Party in and to the streets, the
land lying in the bed of any streets, roads or avenues, open or proposed, in or
of, the air space and development rights pertaining thereto and the right to use
such air space and development rights, all rights of way, privileges, liberties,
tenements, hereditaments and appurtenances belonging in or in any way
appertaining thereto, all fixtures, all easements now or hereafter benefiting
such land and all royalties and rights appertaining to the use and enjoyment of
such land necessary for the residential development of such land, together with
all of the buildings and other improvements now or hereafter erected on such
land, and any fixtures appurtenant thereto and all related personal property.

“Recent Balance Sheet”: as defined in Section 4.8.

“Recipient”: (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Lender, as applicable.

“Register”: as defined in Section 10.6(b).

“Regulations U and X”: Regulations U and X of the Board as in effect from time
to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reportable Event”: a reportable event as defined in Section 4043 of ERISA and
the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event; provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412 of
the Code.

“Required Lenders”: subject to Section 2.20(a)(i), at any time, the holders of
more than 50% of the Total Commitments then in effect or, if the Commitments
have been terminated, the Outstanding Amount at such time.

“Requirement of Law”: any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

A-25



--------------------------------------------------------------------------------

“Restatement Effective Date”: the date on which each of the conditions specified
in Section 8 of the Amendment and Restatement Agreement has been satisfied (or
waived in accordance with the terms thereof), which date is July 1, 2016.

“Restricted Payments”: with respect to any Person, any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or any payment on account of, including any sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of such Person, or any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
such Person.

“Restricted Subsidiaries”: as of any date, the Subsidiaries and any other Loan
Party which are not Unrestricted Subsidiaries.

“Revolving Loans”: as defined in Section 2.1(a).

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Section 6.1 Communications”: as defined in Section 6.1.

“Secured Parties”: as defined in the Guarantee and Pledge Agreement.

“Security Documents”: the Guarantee and Pledge Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 6.1(j) or 6.7.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the aggregate fair market value of such Person’s assets
exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated or otherwise), (b) such Person has not incurred debts beyond such
Person’s ability to pay such debts as they mature (taking into account all
reasonably anticipated financing and refinancing proceeds) and (c) such Person
does not have unreasonably small capital to conduct such Person’s businesses. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed as the amount which, in light of all the facts and
circumstances existing at such time, represent the amount that can be reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.

“Speculative Unit”: any Completed Unit that is neither a Unit Under Contract nor
a Model Unit.

“Springing Termination Date”: January 14, 2019.

“S&P”: Standard & Poor’s Ratings Services, or any successor thereto.

 

A-26



--------------------------------------------------------------------------------

“Statutory Reserves”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) established by the Board and any other
banking authority, domestic or foreign, to which the Administrative Agent or any
Lender (including any branch, Affiliate or other fronting office making or
holding a Loan) is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Debt”: any Indebtedness of the Borrower or any other Loan Party
which is subordinated to the Obligations at all times (including in respect of
any amendment or modification thereto) pursuant to terms reasonably satisfactory
to the Administrative Agent.

“Subsidiary”: as to any Person, (a) any corporation, limited liability company,
association or other business entity (other than a partnership), of which more
than fifty percent (50%) of the total voting power of the Capital Stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
the board of directors or other governing body thereof are at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person (or a combination thereof) and (b) any partnership
(i) the sole general partner or the managing general partner of which is such
Person or a Subsidiary of such Person or (ii) the only general partners of which
are such Person or one or more Subsidiaries of such Person (or any combination
hereof). Unless otherwise specified, all references herein to “Subsidiary” or
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Parent.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date”: July 1, 2019; provided, however, that if on the Springing
Termination Date there remains outstanding an aggregate principal amount of the
5.75% Senior Notes equal to or greater than the sum of (a) 50% of the
Consolidated EBITDA for the four-quarter period ended September 30, 2018, plus
(b) the Liquidity on the Springing Termination Date, then the Termination Date
will be the Springing Termination Date, subject, however, in each case, to
earlier termination of the Total Commitments pursuant to the terms of this
Agreement.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unfunded Pension Liability”: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

A-27



--------------------------------------------------------------------------------

“Uniform Commercial Code”: the Uniform Commercial Code, as the same may, from
time to time, be in effect in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any collateral provided
pursuant to this Agreement is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority (but not attachment) and for purposes of definitions
related to such provisions.

“Uniform Customs”: as defined in Section 10.11.

“Unit”: means Qualified Real Property Inventory that is, or is planned to be,
comprised of a single family residential housing unit.

“Unit Under Contract”: a Unit, whether completed or under construction, as to
which the Loan Party owning such Unit has entered into a bona fide contract of
sale (a) in a form customarily employed by such Loan Party, (b) providing for a
closing thereunder not more than 12 months after the date of such contract,
(c) with a Person who is not a Subsidiary or Affiliate, (d) under which no
defaults then exist and (e) in the case of any Unit the purchase of which is to
be financed in whole or in part by a loan insured by the Federal Housing
Administration or guaranteed by the Veterans Administration, to such Loan
Party’s knowledge, the applicable buyer shall have made, or will be required to
make, the minimum down payment required (if any) under the rules of the relevant
agency.

“Unrestricted Cash”: cash and Cash Equivalents of the Loan Parties that are free
and clear of all Liens (other than Liens permitted pursuant to clause (f) of the
definition of Permitted Liens) and not subject to any restrictions on the use
thereof to pay Indebtedness and other obligations of the applicable Loan Party.

“Unrestricted Subsidiary”: (i) each Subsidiary listed on Schedule 1.1E and
(ii) any Subsidiary designated by Parent (evidenced by a certificate of Parent,
delivered to the Administrative Agent certifying compliance with this
definition) as an Unrestricted Subsidiary after the Restatement Effective Date;
provided that the designation of any Subsidiary as an Unrestricted Subsidiary
after the Restatement Effective Date shall constitute an Investment by Parent at
the date of designation in an amount equal to the net book value of Parent’s
investment therein; provided further that if Parent subsequently designates a
Subsidiary, which previously had been designated an Unrestricted Subsidiary, to
be a Restricted Subsidiary (evidenced by a certificate of Parent, delivered to
the Administrative Agent) and causes such Subsidiary to comply with Section 6.7,
then the designation shall constitute the incurrence at the time of designation
of any Liens of such Subsidiary existing at such time.

“U.S. Lender”: as defined in Section 2.16(f).

“Voting Stock”: with respect to any Person, securities of any class of Capital
Stock of such Person entitling the holders thereof (whether at all times or only
so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the board of directors of
such Person.

 

A-28



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary”: of any Person, a Subsidiary of such Person of which
securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Capital Stock are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete withdrawal under Section 4203 of ERISA or partial withdrawal under
Section 4205 of ERISA from such Multiemployer Plan.

“Withholding Agent”: the Borrower, any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Loan Party not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, accounts, leasehold interests and
contract rights, and (v) references to agreements or other obligations shall,
unless otherwise specified, be deemed to refer to such agreements or obligations
as amended, supplemented, restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

A-29



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1. Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding which, when added to such Lender’s Percentage Interest of the
L/C Obligations then outstanding, and after giving effect to the proposed
Revolving Loan and application of the proceeds thereof to the repayment of any
outstanding Obligations, does not exceed the lesser of (A) the amount of such
Lender’s Commitment and (B) such Lender’s Percentage Interest of the
Availability. During the Commitment Period, the Borrower may use the Commitments
by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.9.

(b) The Borrower shall repay all outstanding Revolving Loans on the Termination
Date.

2.2. Procedure for Revolving Loan Borrowing.

The Borrower may borrow under the Commitments during the Commitment Period on
any Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to (a) 1:00 P.M., New York City time, three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) 12:00 P.M.,
New York City time, on the requested Borrowing Date, in the case of ABR Loans),
specifying (i) the amount and Type of Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Any Loans made on the Restatement Effective Date shall
initially be ABR Loans. Each Borrowing under the Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Commitments are less than $500,000,
such lesser amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a
whole multiple of $500,000 in excess thereof. Upon receipt of any such notice
from the Borrower, the Administrative Agent shall promptly notify each Lender
thereof. Each Lender will make the amount of its pro rata share of each
Borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 3:00 P.M., New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such Borrowing will then be made available to the Borrower
by the Administrative Agent transferring such amounts as the Borrower shall
direct.

 

A-30



--------------------------------------------------------------------------------

2.3. [Reserved].

2.4. [Reserved].

2.5. Commitment Fees, Etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee (the “Commitment Fee”) for the period from and
including the Restatement Effective Date to but excluding the last day of the
Commitment Period, computed at the Applicable Margin per annum for Commitment
Fees on the average daily amount of the Available Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on the
last Business Day of March, June, September and December in each year and on
each date on which any Commitments of such Lender shall expire or be terminated
as provided herein; provided, however, pursuant to Section 2.20, the Borrower
shall not be obligated to pay a Commitment Fee for the account of any Defaulting
Lender.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.6. Termination or Reduction of Commitments.

The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, to reduce the amount of the Commitments; provided that no such
termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Loans made on the effective date
thereof, the Outstanding Amount would exceed the Total Commitments (as so
terminated or reduced). Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Commitments then in effect.

2.7. Optional Prepayments.

The Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 1:00 P.M., New York City time, three Business
Days prior thereto, in the case of Eurodollar Loans, and no later than 1:00
P.M., New York City time, the Business Day of prepayment, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.17. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid; provided, however, that the Borrower shall be entitled to make any such
payment conditional on the receipt of other financing or the proceeds of other
transactions (if such payment is made in connection with a refinancing or other
payment in full of the Loans) to the extent specified in such notice. Partial
prepayments of Revolving Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof.

 

A-31



--------------------------------------------------------------------------------

2.8. Mandatory Prepayments.

If, on any date, the Outstanding Amount exceeds the Availability, Borrower
shall, on such date, reduce the Outstanding Amount to an amount equal to or less
than the Availability.

Amounts to be applied in connection with prepayments made pursuant to this
Section 2.8 shall be applied, first, to the prepayment of Revolving Loans, and
second, that if the aggregate principal amount of Revolving Loans
then-outstanding is less than the amount of such prepayments (because L/C
Obligations constitute a portion thereof), Borrower shall, to the extent of the
balance, deposit an amount in cash equal to such balance in a cash collateral
account established with the Administrative Agent for the benefit of the Lenders
on terms and conditions reasonably satisfactory to the Administrative Agent. The
application of any prepayment of Revolving Loans pursuant to this Section 2.8
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under this Section 2.8 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

2.9. Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 1:00 P.M., New York City time, the Business Day of
conversion; provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the Required
Lenders have determined in their sole discretion not to permit such conversions.
Upon receipt of any such notice, the Administrative Agent shall promptly notify
each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Required Lenders have determined in their sole discretion not
to permit such continuations, and provided further that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof. If no Interest Period is specified
in any such notice with respect to any conversion to or continuation as
Eurodollar Loans, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

A-32



--------------------------------------------------------------------------------

2.10. Limitations on Eurodollar Tranches.

Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $500,000 in excess thereof and (b) no more than six
Eurodollar Tranches shall be outstanding at any one time.

2.11. Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest during each Interest Period with
respect thereto at a rate per annum equal to the Adjusted LIBO Rate determined
for such Interest Period plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% per annum or (y) in
the case of Reimbursement Obligations, the rate applicable to ABR Loans plus
2% per annum, and (ii) if all or a portion of any interest payable on any Loan
or Reimbursement Obligation or any Commitment Fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), after giving effect to any applicable grace period,
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2%, in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full.

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section 2.11 shall be
payable from time to time on demand.

2.12. Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed. Interest shall accrue for each
period from and including the first day of such period but excluding the last
day of such period. The Administrative Agent shall as soon as practicable notify
the Borrower and the relevant Lenders of each determination of an Adjusted LIBO
Rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).

 

A-33



--------------------------------------------------------------------------------

2.13. Inability to Determine Interest Rate.

If prior to the first day of any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (x) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

2.14. Pro Rata Treatment and Payments.

(a) Except as set forth in Section 2.20 below, each Borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
Commitment Fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective Percentage Interests of the Lenders.

(b) Except as set forth in Section 2.20 below, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. Except as set forth in Section 2.20 below, the Administrative Agent shall
distribute such payments to each Lender promptly upon receipt in like funds as
received, net of any amounts owing by such Lender pursuant to Section 9.7. If
any payment hereunder (other than payments on the Eurodollar Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 

A-34



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing that such Lender will not make the amount that would
constitute its share of such Borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such Borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to such Loans, on
demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption and, subject to Section 2.20, make available to
the Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.14(d), 2.14(e), 3.4(a) or 9.7, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision of this
Agreement), apply any amounts thereafter received by the Administrative Agent or
the Issuing Lender for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

2.15. Requirements of Law.

(a) If (i) the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority

 

A-35



--------------------------------------------------------------------------------

made subsequent to the date hereof, (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any requests, rules, guidelines, or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued or (iii) any requests, rules, guidelines or directives
promulgated by the Bank for International Settlements or the Basel Committee on
Banking Supervision (or any successor or similar authority), in each case
pursuant to Basel III, regardless of the date actually enacted, adopted or
issued:

(A) shall subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by, or Taxes specifically
excluded under, Section 2.16 and changes in the rate of tax on the overall net
income of such Lender);

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Adjusted LIBO Rate; or

(C) shall impose on such Lender any other similar condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable by such Lender hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower by providing a certificate along with
reasonably detailed calculations of such additional amounts (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, including compliance with (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any requests, rules, guidelines, or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued and (ii) any requests, rules, guidelines or directives
promulgated by the Bank for International Settlements or the Basel Committee on
Banking Supervision (or any successor or similar authority) pursuant to Basel
III, made subsequent to the date hereof shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy and

 

A-36



--------------------------------------------------------------------------------

liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower by providing a certificate
along with reasonably detailed calculations of such additional amounts (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.15 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.15, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.15 for
any amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor
if such Lender knew or could reasonably know of the circumstances giving rise to
such additional amounts payable pursuant to this Section 2.15; provided that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section 2.15 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.16. Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other Taxes, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
taxes imposed on or measured by net income (however denominated) or franchise
taxes, or branch profit taxes, in each case imposed (i) as a result of the
Administrative Agent or any Lender being organized under the laws of, or having
its principal office or, in the case of any Lender, its applicable lending
office located in the United States (or any political subdivision thereof) or
any jurisdiction imposing such tax (or any political subdivision thereof) or
(ii) on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), unless such a deduction or
withholding is required by law. If any such non-excluded Taxes or Other Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender hereunder, the amounts so payable to the Administrative Agent or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all such non-excluded
Taxes and Other Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement; provided, however, that
the Borrower shall not be required to increase any such amounts payable to any
Lender or the Administrative Agent with respect to any non-excluded Taxes
(i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (f), (g) or (h) of this Section 2.16, (ii) that are
withholding taxes imposed on amounts payable to or for the account of such
Lender or the Administrative Agent at the time such Lender or the Administrative
Agent becomes a party to this Agreement (other than pursuant to an assignment
request by the Borrower under

 

A-37



--------------------------------------------------------------------------------

Section 2.19) or such Lender changes its lending office, except to the extent
that such Lender’s assignor (if any) or such Lender (in the case of a change in
lending office) was entitled, at the time of assignment or immediately before it
changed its lending office, to receive additional amounts from the Borrower with
respect to such non-excluded Taxes pursuant to this paragraph, or (iii) that are
Taxes imposed under FATCA (all taxes not excluded by this Section 2.16,
“Non-Excluded Taxes”). If the applicable Withholding Agent is required by law to
deduct and/or withhold any Taxes, then (i) the applicable Withholding Agent
shall make such deductions, (ii) the applicable Withholding Agent shall pay the
amount deducted to the relevant Governmental Authority or other authority in
accordance with applicable law and (iii) the amounts so deducted and paid to the
relevant Governmental Authority shall be treated under this Agreement as made to
the affected Recipient.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof.

(d) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Non-Excluded Taxes or Other Taxes
(including Non-Excluded Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any expenses arising therefrom or with respect thereto, whether or
not such Non-Excluded Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Borrower or the Administrative
Agent (as applicable), within 10 days after demand therefor, for (i) any
Non-Excluded Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Non-Excluded Taxes and without limiting the obligation of the Borrower to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06 relating to the maintenance of a Participant
Register and (iii) any Taxes attributable to such Lender which are not
Non-Excluded Taxes, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

 

A-38



--------------------------------------------------------------------------------

(f) Each Lender (or Transferee) that is not a “United States person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of whichever of the following is applicable: (i) U.S. Internal Revenue
Service (“IRS”) Form W-8BEN or W-8BEN-E, (ii) IRS Form W-8ECI, (iii) in the case
of a Non-U.S. Lender claiming exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F-1 (a “U.S. Tax
Compliance Certificate”) and an appropriate IRS Form W-8BEN or W-8BEN-E, and
(iv) in the case of a Non-U.S. Lender that is not the beneficial owner, IRS Form
W-8IMY (accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner), in each case properly completed and duly
executed by such Non-U.S. Lender claiming a complete exemption from or reduction
in U.S. Federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. References to IRS Forms include any
subsequent versions thereof or successors thereto. Such forms shall be delivered
by each Non-U.S. Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower and the Administrative Agent (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Each Lender (or Transferee) that is a “United States person” as defined in
Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent (or, in the case of a Participant, to the Lender
from which the related participation shall have been purchased) two copies of
U.S. Internal Revenue Service Form W-9, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such U.S. Lender
certifying an exemption from U.S. Federal backup withholding tax on all payments
by the Borrower under this Agreement and the other Loan Documents. Such forms
shall be delivered by each U.S. Lender on or before the date it becomes a party
to this Agreement (or, in the case of any Participant, on or before the date
such Participant purchases the related participation). In addition, each U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such U.S. Lender. Each U.S. Lender shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.

(g) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver

 

A-39



--------------------------------------------------------------------------------

to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

(h) If a payment made to a Lender under this Agreement would be subject to U.S.
Federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent, at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or Administrative Agent as may be necessary
for the Administrative Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Section 1.1471-2(b)(2)(i) of the United States Treasury Regulations.

(j) The Administrative Agent shall deliver two duly completed copies of Form
W-8IMY certifying that it is a “U.S. branch” and that the payments it receives
for the account of others are not effectively connected with the conduct of its
trade or business in the United States and that it is using such form as
evidence of its agreement with Borrower to be treated as a United States person
with respect to such payments (and Borrower and Administrative Agent agree to so
treat Administrative Agent as a United States person with respect to such
payments), with the effect that Borrower can make payments to the Administrative
Agent without deduction or withholding of any Taxes imposed by the United
States.

(k) If any Recipient determines, in its sole discretion, that it has received a
refund of any tax as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.16 with respect to the tax giving rise to such

 

A-40



--------------------------------------------------------------------------------

refund), net of all out-of-pocket expenses of such Recipient and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
such Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Recipient in the event such Recipient is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(l) The agreements in this Section 2.16 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(m) For the avoidance of doubt, all payments made under the Guarantee and Pledge
Agreement shall be subject to the limitations set forth in this Section 2.16.

2.17. Indemnity.

The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement (other
than any default as a result of (i) the failure of such Lender to make a Loan,
(ii) the delivery of a notice by Administrative Agent under Section 2.13(a) or
(iii) the delivery by the Required Lenders of a notice under Section 2.13(b)),
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.18. Change of Lending Office.

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.15 or 2.16 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding

 

A-41



--------------------------------------------------------------------------------

the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided
further that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.15
or 2.16.

2.19. Replacement of Lenders.

The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.15 or 2.16, (b) is a
Defaulting Lender, or (c) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Required
Lenders (with the percentage in such definition being deemed to be 50% for this
purpose) has been obtained), with a replacement financial institution; provided
that (i) such replacement does not conflict with any Requirement of Law,
(ii) prior to any such replacement, such Lender shall have taken no action under
Section 2.18 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.15 or 2.16, (iii) the replacement Lender shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iv) the Borrower shall be liable to such replaced
Lender under Section 2.17 if any Eurodollar Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (v) the replacement shall be an Eligible Assignee reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay, or cause to
be paid, the registration and processing fee referred to therein), (vii) until
such time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.15 or 2.16, as the
case may be, and (viii) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.

2.20. Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Voting. Such Defaulting Lender shall not be entitled to vote on any matter
requiring the consent or approval of all Lenders or the Required Lenders, and
the Commitment of such Defaulting Lender shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1); provided that (a) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender and (b) the Commitment of such
Defaulting Lender may not be increased without the consent of such Defaulting
Lender, Administrative Agent and Borrower; provided that any payments made with
respect to such increase in such Commitment shall not be subject to Section 10.7
with respect to any Defaulting Lender.

 

A-42



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender hereunder; third, to Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 3.9; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 3.9; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 2.20(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.20 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees:

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

A-43



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive any fees pursuant to
Section 3.3 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Percentage Interest of the stated amount of
Letters of Credit for which the Defaulting Lender has provided Cash Collateral
pursuant to Section 2.20(a)(ii).

(C) With respect to any fees pursuant to Section 3.3 not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Lender’s Fronting Exposure to such
Defaulting Lender which has not been Cash Collateralized, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Percentage Interests (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate credit exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 3.9.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and

 

A-44



--------------------------------------------------------------------------------

unfunded participations in Letters of Credit to be held pro rata by the Lenders
in accordance with the Commitments (without giving effect to
Section 2.20(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

2.21. Increase in Commitments.

The Borrower may, at its option, at any time or from time to time prior to the
Termination Date, increase the Total Commitments by up to $55,000,000 to an
aggregate principal amount not to exceed $200,000,000 by requesting the existing
Lenders or new lenders to commit to any such increase; provided that: (i) no
Lender shall be required to commit to any such increase; (ii) no such increase
shall become effective unless at the time thereof and after giving effect
thereto (A) no Default or Event of Default shall have occurred and be
continuing, (B) Parent is in compliance with the financial covenants set forth
in Section 7.1, (C) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects; provided that, to the extent any such representation and
warranty is already qualified by materiality or reference to Material Adverse
Effect, such representation shall be true and correct in all respects, and
(D) the Administrative Agent shall have received a certificate from the Borrower
to the effect of (A), (B) and (C) of clause (ii); and (iii) no new lender shall
become a Lender pursuant to this Section 2.21 unless such lender is an Eligible
Assignee and the Administrative Agent shall have given its prior written
consent, which consent shall not be unreasonably withheld. The Borrower shall be
entitled to pay upfront or other fees to such lenders who extend credit pursuant
to this Section 2.21 as the Borrower and such lenders may agree. Such increases
in the Commitments shall become effective on the date (each such date, an
“Increased Facility Closing Date”) specified in an activation notice delivered
to the Administrative Agent no less than 10 Business Days prior to effective
date of such notice specifying the amount of the increase and the effective date
thereof. Each new lender that provides any part of any such increase in the
Commitments (a “New Lender”) shall execute a New Lender Supplement (each, a “New
Lender Supplement”), substantially in the form of Exhibit E, whereupon such New
Lender shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement. Unless otherwise agreed by the Administrative Agent, on each
Increased Facility Closing Date, the Borrower shall borrow Revolving Loans under
the relevant increased Commitments from each Lender participating in the
relevant increase in an amount determined by reference to the amount of each
Type of Loan (and, in the case of Eurodollar Loans, of each Eurodollar Tranche)
which would then have been outstanding from such Lender if (x) each such Type or
Eurodollar Tranche had been borrowed or effected on such Increased Facility
Closing Date and (y) the aggregate amount of each such Type or Eurodollar
Tranche requested to be so borrowed or effected had been proportionately
increased, and, if

 

A-45



--------------------------------------------------------------------------------

applicable in connection with such increased Commitments, the Borrower shall pay
all amounts due under Section 2.17. The Adjusted LIBO Rate applicable to any
Eurodollar Loan borrowed pursuant to the preceding sentence shall equal the rate
then applicable to the Eurodollar Loans of the other Lenders in the same
Eurodollar Tranche (or, until the expiration of the then-current Interest
Period, such other rate as shall be agreed upon between the Borrower and the
relevant Lender).

SECTION 3. LETTERS OF CREDIT

3.1. L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower
(and on behalf of the Borrower or any of its Subsidiaries or Joint Ventures) on
any Business Day during the Commitment Period in such customary form as may be
approved from time to time by the Issuing Lender; provided that no Issuing
Lender shall be obligated to issue commercial (as opposed to standby) Letters of
Credit hereunder; provided further that an Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations with respect to Letters of Credit issued by
such Issuing Lender then outstanding would exceed its L/C Commitment then in
effect (in the case of this clause (i), without the consent of such Issuing
Lender), (ii) the L/C Obligations would exceed the aggregate L/C Commitments
then in effect, (iii) the aggregate amount of the Available Commitments would be
less than zero or (iv) the Availability would be less than zero. Each Letter of
Credit shall (A) be denominated in Dollars and (B) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is 364 days after the Termination Date; provided that (I) any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above) and (II) at least 60 days prior to the Termination Date,
Borrower shall, to the extent of the balance, replace outstanding Letters of
Credit and/or deposit an amount equal to the Minimum Collateral Amount in cash
in a cash collateral account established with the Administrative Agent for the
benefit of the Lenders on terms and conditions reasonably satisfactory to the
Administrative Agent. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of a Subsidiary or Joint Venture inures to the
benefit of the Borrower and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiary or joint venture.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2. Procedure for Issuance of Letter of Credit.

The Borrower may from time to time request that any Issuing Lender issue a
Letter of Credit by delivering (including via electronic delivery) to such
Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such
information describing the purpose of the Letter of Credit and the location of
the related project or development as the Issuing Lender may request. Upon
receipt of

 

A-46



--------------------------------------------------------------------------------

any Application, the Issuing Lender will process such Application and such
information describing the purpose of the Letter of Credit and the location of
the related project or development delivered to it in connection therewith in
accordance with its customary procedures and shall issue, unless the Issuing
Lender has received written notice from any Lender, the Administrative Agent or
the Borrower, at least one Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 5.2 shall not be satisfied, the Letter of Credit
requested thereby within three Business Days after its receipt of the
Application therefor and all such requested information relating thereto by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3. Fees and Other Charges.

(a) The Borrower will pay a fee on the undrawn portion of all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans, shared ratably among the Lenders and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Restatement Effective Date, and on the Termination Date. In addition, the
Borrower shall pay to each Issuing Lender for its own account a fronting fee of
0.25% per annum on the aggregate undrawn and unexpired amount of each Letter of
Credit issued by such Issuing Lender, payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Termination Date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4. L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Percentage Interest in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s

 

A-47



--------------------------------------------------------------------------------

Percentage Interest of the amount that is not so reimbursed (or is so returned).
Each L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under this Agreement. A certificate of
the Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section 3.4 shall be conclusive in the absence of manifest
error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5. Reimbursement Obligation of the Borrower.

If any draft is paid under any Letter of Credit, the Borrower shall reimburse
the Issuing Lender (either directly or through the Administrative Agent if so
requested by the Administrative Agent) on the Business Day next succeeding the
Business Day on which such Issuing Lender notifies the Borrower of the date and
amount of a draft presented under any Letter of Credit and paid by such Issuing
Lender for the amount of (a) the draft so paid and (b) any costs and expenses
described in Section 3.3(b) incurred by the Issuing Lender in connection with
such payment. Each such payment shall be made to the Issuing Lender or the
Administrative Agent at its address for notices referred to herein in Dollars
and in immediately

 

A-48



--------------------------------------------------------------------------------

available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.11(b) and (y) thereafter, Section 2.11(c). Each Issuing Lender shall
give the Administrative Agent and the Borrower written notice, within one
Business Day, of receipt of each draw request under any Letter of Credit,
together with a copy of each such draw request.

3.6. Obligations Absolute.

The Borrower’s obligations under this Section 3 shall be absolute, unconditional
and irrevocable under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees with the Issuing Lender that the Issuing Lender
shall not be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) resulting from errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or wilful misconduct of the Issuing Lender.
The Borrower agrees that any action taken or omitted by the Issuing Lender under
or in connection with any Letter of Credit or the related drafts or documents,
if done in the absence of gross negligence, bad faith or wilful misconduct,
shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender to the Borrower.

3.7. Letter of Credit Payments.

If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender of such Letter of Credit shall, promptly after receipt thereof,
notify the Borrower and the Administrative Agent of the date and amount thereof
together with a copy of such draft; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligations to
reimburse the Issuing Lender hereunder. The responsibility of the Issuing Lender
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

 

A-49



--------------------------------------------------------------------------------

3.8. Applications.

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Agreement, the provisions of
this Agreement shall apply.

3.9. Cash Collateral.

At any time that there shall exist a Defaulting Lender, within three Business
Days following the written request of the Administrative Agent or any Issuing
Lender (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.20(a)(ii) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Lenders
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 3.9 or
Section 2.20(a)(ii) in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 3.9
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Lender that
there exists excess Cash Collateral; provided that, subject to Section 2.20 the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

 

A-50



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, Parent
and the Borrower hereby represent and warrant to the Administrative Agent and
each Lender that:

4.1. Financial Statements.

Parent has furnished to Lenders that are parties to the Amendment and
Restatement Agreement on the Restatement Effective Date a copy of its
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows (i) as of and for the fiscal year ended December 31, 2015,
audited by and accompanied by the opinion of KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter ended March 31, 2016,
certified by an Authorized Financial Officer. The financial statements and the
notes thereto fairly present in all material respects the consolidated financial
position of the Loan Parties and their Subsidiaries as at the dates specified
therein and the consolidated results of operations and cash flows for the
periods then ended, all in conformity in all material respects with GAAP.

4.2. No Material Adverse Change.

Since December 31, 2015, there has been no material adverse change in the
financial condition of the Loan Parties and their Subsidiaries, taken as a
whole.

4.3. Organization, Powers and Capital Stock.

Each of the Loan Parties (a) is a corporation, limited partnership or limited
liability company (as applicable) duly organized or formed, validly existing and
in good standing under laws of its state of incorporation or formation, (b) has
the power and authority to own or hold under lease the properties it purports to
own or hold under lease and to carry on its business as now conducted, (c) is
duly qualified or licensed to transact business in every jurisdiction in which
such qualification or licensing is necessary to enable it to enforce all of its
contracts and other rights and to avoid any penalty or forfeiture except in each
case to the extent of omissions that would not have a Material Adverse Effect.

4.4. Authorization and Validity of this Agreement; Consents; Etc.

(a) Each of the Loan Parties has the power and authority to execute and deliver
this Agreement, the Notes, the Guarantee and Pledge Agreement and the other Loan
Documents to which it is a party and to perform all its obligations hereunder
and thereunder. The execution and delivery by the Borrower of this Agreement and
the Notes and by each of the Loan Parties of the Guarantee and Pledge Agreement
and the other Loan Documents to which it is a party and its performance of its
obligations hereunder and thereunder and any and all actions taken by the Loan
Parties (i) have been duly authorized by all requisite corporate action or other
applicable limited partnership or limited liability company action, (ii) will
not violate or be in conflict with (A) any provisions of law (including, without
limitation, any applicable usury or similar law), (B) any order, rule,
regulation, writ, judgment, injunction, decree or award of any court or other
agency of government, or (C) any provision of its certificate of incorporation
or by-laws, certificate of limited partnership or limited partnership agreement,
or articles or

 

A-51



--------------------------------------------------------------------------------

certificate of formation or operating agreement (as applicable), (iii) will not
violate, be in conflict with, result in a breach of or constitute (with or
without the giving of notice or the passage of time or both) a default under any
indenture, agreement or other instrument to which such Loan Party is a party or
by which it or any of its properties or assets is or may be bound (including
without limitation any indentures pursuant to which any debt securities of the
Borrower have been issued), except in each case where such violation, conflict
or breach would not reasonably be expected to have a Material Adverse Effect,
and (iv) except as otherwise contemplated by any Loan Document, will not result
in the creation or imposition of any lien, charge or encumbrance upon, or any
security interest in, any of its properties or assets. Each of this Agreement,
the Notes, the Guarantee and Pledge Agreement and the other applicable Loan
Documents has been duly executed and delivered by the applicable Loan Parties.
The Loan Documents constitute legal, valid and binding obligations of the
applicable Loan Parties enforceable against the applicable Loan Parties in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

(b) None of the Loan Parties nor any of their Subsidiaries is a party to any
agreement or instrument or is subject to any charter or other restrictions that
could reasonably be expected to have a Material Adverse Effect. None of the Loan
Parties nor any of their Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party that could
reasonably be expected to have a Material Adverse Effect, and consummation of
the transactions contemplated hereby and in the other Loan Documents will not
cause any Loan Party to be in material default under any material indenture,
agreement or other instrument to which such Loan Party is a party or by which it
or any of its properties or assets is or may be bound (including without
limitation any indentures pursuant to which any debt securities of the Borrower
have been issued).

(c) No order, license, consent, approval, authorization of, or registration,
declaration, recording or filing with, or validation of, or exemption by, any
governmental or public authority (whether Federal, state or local, domestic or
foreign) or any subdivision thereof is required in connection with, or as a
condition precedent to, the due and valid execution, delivery and performance by
any Loan Party of the Credit Agreement, the Notes, the Guarantee and Pledge
Agreement or the other Loan Documents, or the legality, validity, binding effect
or enforceability of any of the respective terms, provisions or conditions
thereof, except in each case to the extent such omission could not reasonably be
expected to have a Material Adverse Effect. To the extent that any franchises,
licenses, permits, certificates, authorizations, approvals or consents from any
Federal, state or local (domestic or foreign) government, commission, bureau or
agency are required for the acquisition, ownership, operation or maintenance by
any Loan Party of properties now owned, operated or maintained by any of them,
those franchises, licenses, permits, certificates, authorizations, approvals and
consents have been validly granted, are in full force and effect and constitute
valid and sufficient authorization therefor, except in each case to the extent
of omissions that would not have a Material Adverse Effect.

 

A-52



--------------------------------------------------------------------------------

4.5. Compliance with Laws and Other Requirements.

The Loan Parties and their Subsidiaries are in compliance with and conform to
all statutes, laws, ordinances, rules, regulations, orders, restrictions and all
other legal requirements of all domestic or foreign governments or any
instrumentality thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective properties, including, without
limitation, regulations of the Board, the Federal Interstate Land Sales Full
Disclosure Act or any comparable statute in any other applicable jurisdiction,
except in each case where such violation could reasonably be expected to have a
Material Adverse Effect. None of the Loan Parties nor any of their Subsidiaries
has received any notice to the effect that its properties or operations are
(a) not in material compliance with any of the requirements of applicable
Environmental Laws or any applicable Federal, state and local health and safety
statutes and regulations or (b) are, or may be, the subject of any
investigation, remedial action, response action or monitoring as a result of any
presence, disposal or release of any Hazardous Substances into the indoor or
outdoor environment, which, in each case, could reasonably be expected to have a
Material Adverse Effect.

4.6. Litigation.

Except as set forth on Schedule 4.6, there is no action, suit, proceeding,
arbitration, inquiry or investigation (whether or not purportedly on behalf of
the Borrower or any of its Subsidiaries) pending or, to the knowledge of the
Borrower, threatened against or affecting the Loan Parties or any of their
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect. None of the Loan Parties nor any of their Subsidiaries is in default
with respect to any final judgment, writ, injunction, decree, rule or regulation
of any court or Federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
default would or could reasonably be expected to have a Material Adverse Effect.
Since the date of this Agreement, there has been no change in the status of the
matters set forth on Schedule 4.6 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

4.7. No Default.

No event has occurred and is continuing that is a Default or an Event of
Default.

4.8. Title to Properties.

Each of the Loan Parties has good and marketable fee title, or title insurable
by a reputable and nationally recognized title insurance company, to the Real
Property Inventory owned by it, and to all the other assets owned by it and
either reflected on the balance sheet and related notes and schedules most
recently delivered by the Borrower to the Lenders (the “Recent Balance Sheet”)
or acquired by it after the date of that balance sheet and prior to the date
hereof, except for those properties and assets which have been disposed of since
the date of the Recent Balance Sheet or which no longer are used or useful in
the conduct of its business or which are classified as real estate not owned
under GAAP. All such Real Property Inventory and other assets owned by the Loan
Parties are free and clear of all mortgages, Liens, charges and other
encumbrances (other than Permitted Liens), except (i) in the case of Real
Property Inventory, as

 

A-53



--------------------------------------------------------------------------------

reflected on title insurance policies insuring the interest of the applicable
Loan Party in the Real Property Inventory or in title insurance binders issued
with respect to the Real Property Inventory (some of which title insurance
binders have expired but were valid at the time of acquisition of the relevant
Real Property Inventory), and (ii) as reflected in the Recent Balance Sheet.

4.9. Tax Liability.

There have been filed all Federal, state, local and foreign Tax returns with
respect to the operations of the Loan Parties which are required to be filed,
except where extensions of time to make those filings have been granted by the
appropriate taxing authorities and the extensions have not expired or where
failure to file would not have a Material Adverse Effect. The Loan Parties have
paid or caused to be paid to the appropriate taxing authorities all Taxes, to
the extent that those Taxes have become due, except for Taxes the failure of
which to pay does not violate the provisions of this Agreement or would not have
a Material Adverse Effect.

4.10. Regulations U and X; Investment Company Act.

(a) Neither the Borrower nor any other Loan Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U or Regulation X of the Board). Margin stock (as defined in
Regulation U) constitutes less than 25% of those assets of the Loan Parties and
their Subsidiaries on a consolidated basis which are subject to any limitation
on sale, pledge or other restriction hereunder.

(b) No part of the proceeds of any of the Loans will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. If requested by the Lenders, the
Borrower shall furnish to the Lenders a statement in conformity with the
requirements of Federal Reserve Form U-1 referred to in Regulation U of said
Board. No part of the proceeds of the Loans will be used for any purpose that
violates, or which is inconsistent with, the provisions of Regulation X of said
Board of Governors.

(c) None of the Loan Parties nor any of their Subsidiaries is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

4.11. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable Federal or state laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

A-54



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not reasonably be expected to result in a Material Adverse
Effect (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that would incur
material liability under Section 4062, 4069 or 4212(c) of ERISA.

4.12. Subsidiaries; Joint Ventures.

Schedule 4.12 contains a complete and accurate list as of the Restatement
Effective Date of (a) all Subsidiaries of the Borrower, including, with respect
to each Subsidiary, (i) its state of incorporation or formation, (ii) all
jurisdictions (if any) in which it is qualified as a foreign corporation or
entity, (iii) the number of shares of its Capital Stock outstanding and (iv) the
number and percentage of its shares owned by the Borrower and/or by any other
Subsidiary, and (b) each Joint Venture, including, with respect to each such
Joint Venture, (i) its jurisdiction of organization, (ii) all other
jurisdictions in which it is qualified as a foreign entity and (iii) the number
and percentage of its shares owned by the Borrower and/or by any other
Subsidiary. All the outstanding shares of Capital Stock of each Restricted
Subsidiary are validly issued, fully paid and nonassessable, except as otherwise
provided by state wage claim laws of general applicability. All of the
outstanding shares of Capital Stock of each Restricted Subsidiary as specified
in Schedule 4.12 are owned free and clear of all Liens, security interests,
equity or other beneficial interests, charges and encumbrances of any kind
whatsoever, except for Permitted Liens. Neither the Borrower nor any other Loan
Party owns of record or beneficially any shares of the Capital Stock of any
Subsidiary that is not a Guarantor, except Unrestricted Subsidiaries and Joint
Ventures.

4.13. Environmental Compliance.

No Hazardous Substances are present upon any of the Real Property Inventory
owned, used or operated by any of the Loan Parties or any of their Subsidiaries
or any Real Property Inventory which is encumbered by any mortgage held by any
of the Loan Parties or any of their Subsidiaries, and none of the Loan Parties
nor any of their Subsidiaries has received any notice to the effect that any of
the Real Property Inventory owned, used or operated by any of the Loan Parties
or any of their Subsidiaries or any of their respective operations are not in
compliance with any of the requirements of applicable Environmental Laws or are,
or may be, the subject of any investigation, remedial action, response action or
monitoring as the result of any presence, disposal or release of any Hazardous
Substance into the indoor or outdoor environment which, in each case, could be
reasonably expected to have a Material Adverse Effect.

 

A-55



--------------------------------------------------------------------------------

4.14. No Misrepresentation.

No representation or warranty by any Loan Party made under this Agreement and no
information, financial statement, certificate, schedule, exhibit, report or
other document provided or to be provided by any Loan Party in connection with
the transactions contemplated hereby or thereby (including, without limitation,
the negotiation of and compliance with the Loan Documents) contained, contains
or will contain a misstatement of a material fact or omitted, omits or will omit
to state a material fact required to be stated therein in order to make the
statements contained therein, in the light of the circumstances under which
made, not misleading.

4.15. Solvent.

The Loan Parties and their Subsidiaries on a consolidated basis are Solvent.

4.16. Foreign Direct Investment Regulations.

Neither the making of the Loans or advances of credit nor the repayment thereof
nor any other transaction contemplated hereby will involve or constitute a
violation by any Loan Party of any provision of the Foreign Direct Investment
Regulations of the United States Department of Commerce or of any license,
ruling, order or direction of the Secretary of Commerce thereunder.

4.17. Relationship of the Loan Parties.

The Loan Parties are engaged as an integrated group in the business of owning,
developing and selling Real Property Inventory and of providing the required
services, credit and other facilities for those integrated operations. The Loan
Parties require financing on such a basis that funds can be made available from
time to time to such entities, to the extent required for the continued
successful operation of their integrated operations. The Loans and other
advances of credit to be made to the Borrower under this Agreement are for the
purpose of financing the integrated operations of the Loan Parties, and the Loan
Parties expect to derive benefit, directly or indirectly, from the Loans and
other advances, both individually and as a member of the integrated group, since
the financial success of the operations of the Loan Parties is dependent upon
the continued successful performance of the integrated group as a whole.

4.18. Insurance.

The properties of the Loan Parties and their Restricted Subsidiaries are insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Loan Parties and their Restricted Subsidiaries operate.

 

A-56



--------------------------------------------------------------------------------

4.19. Foreign Asset Control Regulations.

Neither the execution and delivery of the Loan Documents by the Borrower or any
Loan Party nor the use of the proceeds of any Loan or any extension of credit,
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or the Anti-Terrorism Order or any enabling
legislation or executive order relating to any of the same. Without limiting the
generality of the foregoing, none of the Borrower, any Loan Party nor any of
their respective Subsidiaries (a) are or will become a blocked person described
in Section 1 of the Anti-Terrorism Order or (b) engage or will engage in any
dealings or transactions or be otherwise associated with any such blocked
person.

4.20. Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
any material conflict with the rights of any other Person.

4.21. Security Documents.

The Guarantee and Pledge Agreement creates in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Guarantee and Pledge
Agreement) and the proceeds thereof and (a) assuming the Administrative Agent
maintains possession of the Pledged Stock (as defined in the Guarantee and
Pledge Agreement), the Lien created under Guarantee and Pledge Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Pledged Stock, in each
case prior and superior in right to any other Person, and (b) assuming financing
statements in appropriate form have been filed in the offices specified on
Schedule 4.21(a), the Lien created under the Guarantee and Pledge Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Collateral (as defined in the Guarantee
and Pledge Agreement) other than the Pledged Stock, in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 7.2.

4.22. Labor Disputes.

No labor disputes exist or, to the knowledge of Parent or the Borrower, are
threatened against any of the Loan Parties or any of their Subsidiaries which
have or could be reasonably expected to have a Material Adverse Effect.

4.23. EEA Financial Institution. No Loan Party is an EEA Financial Institution.

 

A-57



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT

5.1. Conditions to Initial Extension of Credit.

The amendment and restatement of the Existing Credit Agreement, and the
agreement of each Lender to make the initial extension of credit requested to be
made by it is subject to the satisfaction or waiver, prior to or concurrently
with the making of such extension of credit on the Restatement Effective Date,
of the following conditions precedent:

(a) Amendment and Restatement of the Credit Agreement; Notes. The Administrative
Agent shall have received (i) the Amendment and Restatement Agreement, executed
and delivered by Parent, the Borrower, each other Guarantor and each Lender
listed on Schedule 1.1A, which shall be in full force and effect, and
(ii) Notes, if requested, payable to the requesting Lender and its registered
assigns, which shall be in full force and effect.

(b) Financial Statements. The Lenders shall have received the financial
statements and opinion referred to in Section 4.1, none of which shall
demonstrate a material adverse change in the financial condition of the Borrower
from the financial statements previously provided to the Lenders.

(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel to the
Administrative Agent) on or before the Restatement Effective Date.

(d) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The following supporting documents with respect to Parent, the
Borrower and the other Loan Parties: (i) either (A) a copy of its certificate or
articles of incorporation, formation, organization or certificate of limited
partnership (as applicable) certified as of a date reasonably close to the
Restatement Effective Date to be a true and accurate copy by the Secretary of
State (or similar governmental authority) of its state of incorporation or
formation or (B) a certification by its secretary or assistant secretary,
general partner, manager or other appropriate Person (as applicable) that there
has been no change to its certificate or articles of incorporation, formation,
organization or certificate of limited partnership (as applicable) since the
most recent copy delivered pursuant to the Existing Credit Agreement;
(ii) either (A) a copy of its by-laws, partnership agreement or operating
agreement (as applicable), certified by its secretary or assistant secretary,
general partner, manager or other appropriate Person (as applicable) to be a
true and accurate copy of its by-laws, partnership agreement or operating
agreement (as applicable) in effect on the Restatement Effective Date or (B) a
certification by such Person that there has been no change to its by-laws,
partnership agreement or operating agreement (as applicable) since the most
recent copy delivered pursuant to the Existing Credit Agreement; (iii) either
(A) a certificate of its secretary or assistant secretary, general partner,
manager or other appropriate Person (as applicable), as to the incumbency and
signatures of its officers or other Persons who have executed any documents on
behalf of such Loan Party in connection with the transactions contemplated by
this Agreement or (B) a certification by such Person that there has been no
change its such officers or other Persons since the most recent incumbency and
signatures delivered pursuant to the Existing Credit Agreement; (iv) a copy of
resolutions of its

 

A-58



--------------------------------------------------------------------------------

Board of Directors, certified by its secretary or assistant secretary, general
partner, manager or other appropriate Person (as applicable) to be a true and
accurate copy of resolutions duly adopted by such Board of Directors, or other
appropriate resolutions or consents of, its partners or members certified by its
general partner or manager (as applicable) to be true and correct copies thereof
duly adopted, approved or otherwise delivered by its partners or members (to the
extent necessary and applicable), each of which is certified to be in full force
and effect on the Restatement Effective Date, authorizing the execution and
delivery by it of this Agreement and any Notes and other Loan Documents
delivered on the Restatement Effective Date to which it is a party and the
performance by it of all its obligations thereunder; and (v) such additional
supporting documents and other information with respect to its operations and
affairs as the Administrative Agent may reasonably request.

(e) Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion of Latham & Watkins LLP, counsel to the Borrower and its
Subsidiaries, in form and substance reasonably acceptable to the Administrative
Agent. Such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(f) Representations and Warranties; No Defaults. Certificates signed by a duly
authorized officer of Parent stating that: (i) the representations and
warranties of Parent and the Borrower contained in Section 4 hereof are true and
correct in all material respects on and as of the Restatement Effective Date as
though made on and as of the Restatement Effective Date; provided that, to the
extent any such representation and warranty is already qualified by materiality
or reference to Material Adverse Effect, such representation shall be true and
correct in all respects, and (ii) no event has occurred and is continuing which
constitutes an Event of Default or Default hereunder as of the Restatement
Effective Date, or after giving effect to any extension of credit on the
Restatement Effective Date.

(g) Compliance Certificate; Borrowing Base Certificate. Delivery of (i) a
Compliance Certificate, substantially in the form of Exhibit B, as of the
Restatement Effective Date, and (ii) a Borrowing Base Certificate, substantially
in the form of Exhibit C, as of the Restatement Effective Date.

(h) Upfront Fees. The Borrower shall have paid (or caused to be paid) to each
Lender an upfront fee in an amount equal to the sum of (i) 0.30% of the amount
of such Lender’s Commitment under the Existing Credit Agreement as in effect
immediately prior to the Restatement Effective Date and (ii) 0.45% of the amount
by which such Lender’s Commitment under this Agreement as in effect on the
Restatement Effective Date exceeds such Lender’s Commitment under the Existing
Credit Agreement (if any) as in effect immediately prior to the Restatement
Effective Date.

(i) Patriot Act. The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

(j) Additional Documents. Such other agreements, instruments and documents as
the Administrative Agent, its counsel or any Lender may reasonably request.

 

A-59



--------------------------------------------------------------------------------

5.2. Conditions to Each Extension of Credit.

The agreement of each Lender to make any extension of credit requested to be
made by it on any date (including its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

(a) Borrowing Request. The Administrative Agent shall have received notice of
Borrower’s request for Revolving Loan as provided in Section 2.2 or Application
as provided in Section 3.2.

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents (including Section 4
hereof) shall be true and correct in all material respects (except any
representations and warranties which are qualified by materiality shall be
correct and accurate in all respects) on and as of such date as if made on and
as of such date, provided if any such representations and warranties are
expressly made only as of a prior date, such representations and warranties
shall be true and correct in all material respects (except any representations
and warranties which are qualified by materiality shall be correct and accurate
in all respects) as of such prior date.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(d) Indenture Compliance. Parent shall, concurrently with the borrowing request
pursuant to Section 5.2(a), provide written evidence in form and substance
reasonably satisfactory to the Administrative Agent that such requested Loan or
Letter of Credit shall be incurred pursuant to Section 4.03(b)(1) or 4.03(b)(14)
of the Indenture.

(e) Availability. If, after giving effect to such Loan or Letter of Credit, the
Availability is less than the Outstanding Amount, the Borrower shall, on such
date, reduce the Outstanding Amount by an amount at least equal to such
deficiency.

Each Borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

A-60



--------------------------------------------------------------------------------

SECTION 6. AFFIRMATIVE COVENANTS

Parent and the Borrower hereby agree that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount
(other than contingent obligations such as indemnities or increased costs) is
owing to any Lender or the Administrative Agent hereunder, they shall and shall
cause each Restricted Subsidiary to:

6.1. Reporting Requirements.

In the case of Parent, maintain a standard system of accounting established and
administered in accordance with GAAP and shall cause to be delivered to the
Administrative Agent (for prompt distribution by the Administrative Agent to
Lenders):

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of Parent (commencing with the fiscal year ending on December 31,
2016), a consolidated balance sheet of Parent and its Subsidiaries as of the end
of that fiscal year and the related consolidated statements of operations,
stockholders’ equity and cash flows for that fiscal year, all with accompanying
notes and schedules, prepared in accordance with GAAP and audited and reported
upon by KPMG LLP or another firm of independent certified public accountants of
similar recognized standing selected by Parent and reasonably acceptable to the
Administrative Agent (such audit report shall be unqualified as to going concern
or scope of audit and without a “going concern” explanatory note); the financial
statements filed with or furnished to the SEC by Parent (and which are available
online) shall be deemed to have been provided by Parent under this reporting
requirement if Parent notifies the Administrative Agent that such financial
statements are available;

(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of Parent, a consolidated
balance sheet of Parent and its Subsidiaries as of the end of that quarter, and
the related consolidated statement of operations and cash flows of the Loan
Parties and their Subsidiaries for the period from the beginning of the fiscal
year to the end of that quarter, all prepared in accordance with GAAP, unaudited
but certified to be true and accurate, subject to normal year-end and audit
adjustments, by an Authorized Financial Officer of the Borrower; the financial
statements filed with or furnished to the SEC by Parent (and which are available
online) shall be deemed to have been provided by Parent under this reporting
requirement if Parent notifies the Administrative Agent that such financial
statements are available;

(c) concurrently with the delivery of the financial statements described in
subsection (a) above, a letter signed by that firm of independent certified
public accountants to the effect that, during the course of their examination,
nothing came to their attention which caused them to believe that any Event of
Default has occurred, or if such Event of Default has occurred, specifying the
facts with respect thereto; concurrently with the delivery of the financial
statements described in subsection (b) above, a certificate signed by the Chief
Executive Officer, President or Executive Vice President and an Authorized
Financial Officer of Parent to the effect that having read this Agreement, and
based upon an examination which they deemed sufficient to enable them to make an
informed statement, there does not exist any Event of Default or Default, or if
such Event of Default or Default has occurred, specifying the facts with respect
thereto; and concurrently with the delivery of the financial statements
described in subsection (a) or (b) above, the related consolidated financial
statements (or other financial presentations reasonably acceptable to the
Administrative Agent) reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) upon such consolidated financial
statements;

(d) within 90 days after the beginning of each fiscal year of Parent (commencing
with the fiscal year beginning on January 1, 2017), a projection, in reasonable
detail and in form reasonably satisfactory to the Administrative Agent, on a
quarterly basis, of the earnings, cash flow, balance sheet and covenant
calculations (with assumptions for all of the foregoing) of the Loan Parties and
their Subsidiaries for that fiscal year;

 

A-61



--------------------------------------------------------------------------------

(e) promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by Parent to its stockholders, and of
all regular and periodic reports and other material (including copies of all
registration statements and reports under the Securities Act of 1933, as
amended, and the Exchange Act) filed by Parent with or furnished to any
securities exchange or any governmental authority or commission, except material
filed with or furnished to governmental authorities or commissions relating to
the development of Real Property Inventory in the ordinary course of the
business of the Loan Parties and which does not relate to or disclose any
Material Adverse Effect; the reports and financial statements filed with or
furnished to the SEC by Parent (and which are available online) shall be deemed
to have been provided by Parent under these reporting requirements if Parent
notifies the Administrative Agent that such financial statements are available;

(f) as soon as available and in any event within 90 days after the end of the
fourth quarter of each fiscal year for the Joint Ventures, a statement of
earnings, assets, liabilities and net worth, indicating Parent’s and each Loan
Party’s pro rata share thereof, in the form attached as Schedule 6.1(f);

(g) the following reports: within 45 days after the end of each of the first
three quarters, and within 90 days after the end of each fiscal year of Parent
(commencing with the quarter ending June 30, 2016 and fiscal year ending
December 31, 2016), a report which shall include the information and
calculations provided for in the Borrowing Base Certificate and Compliance
Certificate attached to this Agreement and such other condition in reasonable
detail and be in form reasonably satisfactory to the Administrative Agent, with
calculations indicating that Parent is in compliance, as of the last day of such
quarterly or annual period, as the case may be, with the provisions of the
financial covenants set forth in Section 7.1 and with the provisions of
Section 7.4(p). The reports furnished pursuant to this subsection (g) shall each
be certified by an Authorized Financial Officer of Parent;

(h) as soon as possible and in any event within 10 days after Parent knows that
any Reportable Event has occurred with respect to any Plan, a statement, signed
by an Authorized Financial Officer of Parent, describing said Reportable Event
and the action which Parent proposes to take with respect thereto;

(i) as soon as possible and in any event within 10 days after receipt thereof by
any of the Loan Parties or any of their Subsidiaries, a copy of (i) any notice
or claim to the effect that any of the Loan Parties or of their Subsidiaries is
or may be liable to any Person as a result of the presence, disposal or release
of any Hazardous Substance into the environment, and (ii) any notice alleging
any violation of any Environmental Law or any Federal, state or local health or
safety law or regulation by any of the Loan Parties or any of their
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect;

(j) concurrently with the quarterly financial statements described in subsection
(b) above following the end of any quarter in which there occurred an event that
requires a Subsidiary that is not then a Guarantor to become a Guarantor under
this Agreement (as described in Section 6.7 below) (or at any time that Parent
may elect to cause any other Subsidiary to be a Guarantor), Parent shall deliver
to the Administrative Agent (i) a Supplemental Guarantee and Pledge,
substantially in the form provided for in the Guarantee and

 

A-62



--------------------------------------------------------------------------------

Pledge Agreement, executed by the Administrative Agent and a duly authorized
officer of such Subsidiary; (ii) a copy of the certificate of incorporation or
other organizational document of such Subsidiary, certified by the secretary of
state or other official of the state or other jurisdiction of its incorporation
or formation; and (iii) representations and warranties regarding such
Guarantor’s formation, authority, execution, delivery, non-contravention and
enforceability of the Supplemental Guarantee and Pledge; and

(k) such supplements to the aforementioned documents and additional information
and reports as the Administrative Agent or any Lender may from time to time
reasonably require.

Each of Parent and the Borrower hereby acknowledges that (a) the Administrative
Agent will make available to the Lenders and the Issuing Banks materials and/or
information provided by, or on behalf of, Parent and/or the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material nonpublic information with respect to Parent, the Borrower or
their Subsidiaries or the respective securities of any of the foregoing) (each,
a “Public Lender”). Each of Parent and the Borrower hereby agree that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC”, Parent and the Borrower shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material nonpublic information with respect to
Parent, the U.S. Federal and state securities laws (provided that, to the extent
such Borrower Materials constitute confidential information, they shall be
treated as set forth in Section 10.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the following Borrower Materials shall
be deemed to be marked “PUBLIC”, unless Parent notifies the Administrative Agent
promptly that any such document contains material nonpublic information: (i) the
Loan Documents, (ii) notification of changes in the terms of any Loan Document
and (iii) all information delivered pursuant to clauses (a), (b) and (e) of this
Section 6.1.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including U.S. Federal
and state securities laws, to make reference to communications that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to Parent, the Borrower
and their Affiliates, or the respective securities of any of the foregoing, for
purposes of U.S. Federal or state securities laws.

 

A-63



--------------------------------------------------------------------------------

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.
IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE, BAD FAITH OR WILFUL MISCONDUCT.

The Administrative Agent agrees that receipt of the reporting materials pursuant
to this Section 6.1 (the “Section 6.1 Communications”) by the Administrative
Agent at its electronic mail address set forth in Section 10.2 shall constitute
effective delivery of the Section 6.1 Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Section 6.1
Communications have been posted to the Platform shall constitute effective
delivery of the Section 6.1 Communications to such Lender for purposes of the
Loan Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

6.2. Payment of Taxes and Other Potential Liens.

Except as could not reasonably be expected to have a Material Adverse Effect,
pay all its debts and perform all its obligations promptly and in accordance
with the respective terms thereof, and pay and discharge or cause to be paid and
discharged promptly all Taxes, assessments and governmental charges or levies
imposed upon any Loan Party or upon any of their respective incomes or receipts
or upon any of their respective properties before the same shall become
delinquent (and file all Tax returns with the appropriate taxing authorities on
or before the same shall become due), as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might result in the
imposition of a Lien or charge upon such properties or any part thereof;
provided, however, that it shall not constitute a violation of the

 

A-64



--------------------------------------------------------------------------------

provisions of this Section 6.2 if any Loan Party shall fail to perform any such
obligation or to pay any such debt (except for obligations for money borrowed),
Tax, assessment, governmental charge or levy or claim for labor, materials or
supplies which is being contested in good faith, by proper proceedings
diligently pursued, and as to which adequate reserves have been provided.

6.3. Preservation of Existence.

Do or cause to be done all things or proceed with due diligence with any actions
or courses of action which may be necessary to preserve and keep in full force
and effect its existence under the laws of their respective states of
incorporation or formation and all qualifications or licenses in jurisdictions
in which such qualification or licensing is required for the conduct of its
business, except where the failure to maintain any such qualification or license
could not reasonably be expected to have a Material Adverse Effect; provided,
however, that nothing herein shall be deemed to prohibit any transaction
permitted pursuant to Section 7.3. Parent will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted, and
reasonable extensions of such fields of enterprise and maintain all requisite
authority reasonably necessary to conduct its business in each jurisdiction in
which its business is being conducted. The primary business of the Loan Parties
and their Subsidiaries shall at all times be the acquisition, development and
sale of real estate assets and ancillary and complementary businesses thereto.

6.4. Maintenance of Properties.

Maintain all its properties and assets in good working order and condition and
make all necessary repairs, renewals and replacements thereof so that its
business carried on in connection therewith may be properly conducted at all
times; and maintain or require to be maintained (a) adequate insurance, by
financially sound and reputable insurers, on all properties of the Loan Parties
which are of character usually insured by Persons engaged in the same or a
similar business (including, without limitation, all Real Property Inventory
encumbered by mortgages securing mortgage loans made by any Loan Party, to the
extent normally required by prudent mortgagees, and all Real Property Inventory
which is subject of an equity investment by any Loan Party, to the extent
normally carried by similarly situated prudent builder-developers) against loss
or damage resulting from fire, defects in title or other risks insured against
by extended coverage and of the kind customarily insured against by those
Persons, (b) adequate public liability insurance against tort claims which may
be incurred by any Loan Party and (c) such other insurance as may be required by
law. Upon the request of the Administrative Agent, Parent will furnish to the
Lenders full information as to the insurance carried.

6.5. Access to Premises and Books.

At all reasonable times, with reasonable advance notice and as often as the
Administrative Agent or any Lender may reasonably request, permit authorized
representatives and agents (including accountants) designated by the
Administrative Agent or any Lender to (a) have access to the premises of Parent
and each Restricted Subsidiary and to their respective corporate books and
financial records, and all other records relating to their respective operations
and procedures, (b) make copies of or excerpts from those books and records and
(c) upon

 

A-65



--------------------------------------------------------------------------------

reasonable notice to Parent, discuss the respective affairs, finances and
operations of the Loan Parties and their Subsidiaries with, and to be advised as
to the same by, their respective officers and directors; provided, however, that
unless an Event of Default has occurred and is continuing, (i) Borrower shall
not be required to pay the expenses for Administrative Agent for more than one
visit in any calendar year and (ii) shall not be required to pay the expenses
for any visit by any Lender.

6.6. Notices.

Give prompt written notice to the Administrative Agent of (a) any proceeding
instituted by or against the Borrower or any of the Loan Parties in any Federal
or state court or before any commission or other regulatory body, Federal, state
or local or other governmental agency, which could reasonably be expected to
have a Material Adverse Effect, and (b) any other event which could reasonably
be expected to lead to or result in a Material Adverse Effect or result in an
Event of Default.

6.7. Further Assurances; Addition and Removal of Guarantors.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including filing Uniform Commercial
Code and other financing statements) that may be required under applicable law,
or that the Required Lenders or the Administrative Agent may reasonably request,
in order to effectuate the transactions contemplated by the Loan Documents and
in order to grant, preserve, protect and perfect the validity and priority of
the security interests created or intended to be created by the Security
Documents.

(b) Give the Administrative Agent written notice of the formation or acquisition
of any Restricted Subsidiary. Parent will cause any such Restricted Subsidiary
that is a Wholly-Owned Subsidiary to become a Loan Party by executing the
Guarantee and Pledge Agreement and each other applicable Loan Document.
Notwithstanding anything to the contrary, if at any time or from time to time
any event results in a Change in Status of a Guarantor, Parent shall deliver
notice thereof to the Administrative Agent, including a reasonably detailed
description of the Change in Status and a statement of the effective date of the
Change in Status. Such notice shall be delivered no later than 45 days after the
end of the fiscal quarter during which such Change in Status occurs; provided,
however, that with respect to any Change in Status occurring during the last
quarter of Parent’s fiscal year, such notice shall be delivered no later than 90
days after the end of such final fiscal quarter. Each Change in Status event
shall be effective as of the effective date of such Change in Status,
automatically, without any further action by any party to this Agreement, and
the Subsidiary that is subject to such Change in Status shall no longer be a
Guarantor. In connection with each Change in Status, the Administrative Agent,
on behalf of Lenders, shall promptly following receipt of written notice of
Change in Status, execute and deliver to Parent a written confirmation of such
Change in Status.

 

A-66



--------------------------------------------------------------------------------

6.8. Compliance with Laws and Other Requirements.

Promptly and fully, comply with, conform to and obey all present and future
laws, ordinances, rules, regulations, orders, writs, judgments, injunctions,
decrees, awards and all other legal requirements applicable to the Loan Parties,
their Subsidiaries and their respective properties, including, without
limitation, Regulation Z of the Board, the Federal Interstate Land Sales Full
Disclosure Act, ERISA, the Florida Land Sales Act or any similar statute in any
applicable jurisdiction, in each case, the violation of which would have a
Material Adverse Effect.

6.9. Use of Proceeds.

Use and cause to be used the proceeds of the Loans for working capital and other
general corporate purposes.

6.10. Information Regarding Collateral.

Furnish to the Administrative Agent prompt written notice of any change (i) in
any Loan Party’s corporate name, (ii) in the jurisdiction of organization or
formation of any Loan Party, (iii) in any Loan Party’s identity or corporate
structure or (iv) in any Loan Party’s Federal Taxpayer Identification Number.
Parent agrees not to effect or permit any change referred to in the preceding
sentence unless all actions required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral (as defined in the Guarantee and Pledge
Agreement) have been taken or are taken concurrent with such change.

SECTION 7. NEGATIVE COVENANTS

Parent and the Borrower hereby agree that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount
(other than contingent obligations such as indemnities and increased costs) is
owing to any Lender or the Administrative Agent hereunder:

7.1. Financial Condition Covenants. Parent shall not:

(a) Maximum Leverage Ratio. As of the end of each fiscal quarter occurring
during any period set forth below, permit the Leverage Ratio to exceed the
percentage set forth below for such period:

 

PERIOD    MAXIMUM LEVERAGE
RATIO  

June 30, 2016 through and including December 30, 2016

     65 % 

December 31, 2016 through and including June 29, 2017

     62.5 % 

June 30, 2017 and thereafter

     60 % 

 

A-67



--------------------------------------------------------------------------------

(b) Minimum Interest Coverage/Minimum Liquidity Test. As of the end of each
fiscal quarter, fail to maintain either (a) Liquidity in an amount not less than
the greater of (i) Consolidated Interest Incurred for the twelve months ended on
the last day of such fiscal quarter and (ii) $50,000,000 or (b) an Interest
Coverage Ratio of at least 1.50:1.00:

(c) Minimum Net Worth Test. As of the end of each fiscal quarter, fail to
maintain minimum Consolidated Tangible Net Worth of not less than
(a) $451,000,000 plus (b) the sum of (i) 50% of the cumulative Consolidated Net
Income (excluding any Consolidated Net Income realized from the reversal of any
deferred tax assets), if positive, of the Loan Parties and their Subsidiaries
from and after April 1, 2016, plus (ii) 50% of the net proceeds from any equity
offerings of Parent from and after April 1, 2016 plus (iii) 75% of deferred tax
assets to the extent included on the financial statements delivered in
accordance with Section 6.1.

7.2. Liens and Encumbrances.

Parent shall not, nor shall it permit any Restricted Subsidiary to, grant or
suffer or permit to exist any Liens on any of its rights, properties or assets
other than Permitted Liens.

7.3. Limitation on Fundamental Changes.

(a) Parent shall not, nor shall it permit any of its Restricted Subsidiaries to,
do any of the following:

(i) sell, assign, lease or otherwise dispose of (whether in one transaction or
in a series of related transactions) all or substantially all of the assets
(whether now owned or hereafter acquired) of Parent and the Subsidiaries (taken
as a whole on a consolidated basis);

(ii) merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it;

(iii) dissolve, liquidate or wind up its business by operation of law or
otherwise; or

(iv) distribute to the stockholders of the Borrower any Capital Stock of any
Subsidiary that is a Guarantor;

provided, however, that any Subsidiary or any other Person may merge into or
consolidate with or may dissolve and liquidate into a Loan Party and any
Subsidiary that is not a Loan Party may merge into or consolidate with or may
dissolve and liquidate into another Subsidiary that is not a Loan Party, if (and
only if), (1) in the case of a merger or consolidation involving, or the
dissolution or liquidation of, a Loan Party other than the Borrower, the
surviving Person is, or upon such merger or consolidation becomes, a Loan Party,
(2) in the case of a merger or consolidation involving the Borrower, the
Borrower is the surviving Person, (3) the character of the business of the
Borrower and the Subsidiaries on a consolidated basis will not be materially
changed by such occurrence, and (4) such occurrence shall not constitute or give
rise to (a) an Event of Default or (b) Default (beyond all applicable grace and
cure periods) in respect of any of the covenants contained in any agreement to
which the Borrower or any such Subsidiary is a party or by which its property
may be bound if such default would have a Material Adverse Effect.

 

A-68



--------------------------------------------------------------------------------

(b) Parent shall not, nor shall it permit any of its Restricted Subsidiaries to,
acquire another Person unless (i) the primary business of such Person is
engaging in homebuilding, land acquisition or land development businesses and
businesses that are reasonably related thereto or reasonable extensions thereof
and (ii) the majority of shareholders (or other equity interest holders), the
board of directors or other governing body of such Person approves such
acquisition.

Nothing contained in this Section 7.3, however, shall restrict any sale of
assets among the Loan Parties and their Subsidiaries which is in the ordinary
course of business or is otherwise in compliance with all other provisions of
this Agreement.

7.4. Permitted Investments.

Parent shall not, nor shall it permit any Restricted Subsidiary to, make any
Investment or otherwise acquire any interest in any Person, except:

(a) Investments in or loans or advances to (i) Parent, (ii) the Borrower or
(iii) any Subsidiary that is a Guarantor, (iv) any Restricted Subsidiary that is
not a Guarantor from any Restricted Subsidiary that is not a Guarantor; and
(v) any Restricted Subsidiary that is not a Loan Party from a Loan Party,
provided that the aggregate amount of Investments permitted pursuant to this
clause (v) shall not exceed $10,000,000 at any time outstanding; provided that
any such Investments in the form of Capital Stock held by a Loan Party shall be
pledged pursuant to the Guarantee and Pledge Agreement to the extent required
thereby (subject to the limitations applicable to voting stock of Foreign
Subsidiaries or Foreign Holding Company Guarantors (in each case, as defined in
the Guarantee and Pledge Agreement) referred to therein);

(b) Cash Equivalents and Permitted Investments;

(c) receivables owing to Borrower or any Restricted Subsidiary if created or
acquired in the ordinary course of business;

(d) lease, utility and other similar deposits in the ordinary course of
business;

(e) Investments made by Borrower or any Restricted Subsidiary for consideration
consisting only of Capital Stock;

(f) guarantees of performance obligations in the ordinary course of business;

(g) Investments outstanding on the Restatement Effective Date, as set forth on
Schedule 7.4;

(h) Investments permitted by Section 7.3(b);

 

A-69



--------------------------------------------------------------------------------

(i) Investments in mortgages, receivables, other securities or ownership
interests, loans or advances made in connection with a strategy to acquire land
or other homebuilding assets through foreclosure or other exercise of remedies;

(j) Investments in trade creditors or customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;

(k) Investments or securities received in settlement of debts owing to Borrower
or any Restricted Subsidiary in the ordinary course of business;

(l) loans and advances to employees, agents, customers or suppliers not to
exceed $2,000,000 in the aggregate at any time outstanding;

(m) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(n) advances made in connection with purchases of goods or services in the
ordinary course of business;

(o) Investments resulting from Hedging Obligations that are entered into for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with operations of Parent and its Subsidiaries and not for
speculative purposes;

(p) Investments, other than those permitted by subsections (a) through
(o) above, in Persons (including Unrestricted Subsidiaries and Joint Ventures)
that are in the business of homebuilding, land acquisition or land development
businesses and businesses that are reasonably related thereto or reasonable
extensions thereof not to exceed in the aggregate amount outstanding (to be
determined at the time any such Investment is made) at any time the greater of
$35,000,000 and 7% of Consolidated Tangible Net Assets; and

(q) other Investments in the aggregate amount, when taken together with all
Investments made pursuant to this Section 7.4(q) and then outstanding, not to
exceed $5,000,000.

7.5. No Margin Stock.

Parent shall not use or permit to be used any of the proceeds of the proceeds of
the Loans to purchase or carry any “margin stock” (as defined in Regulation U).

7.6. Burdensome Agreements.

Parent shall not enter into any Contractual Obligation that limits the ability
(i) of any Restricted Subsidiary to make Restricted Payments to the Borrower or
any Guarantor or to otherwise transfer property to the Borrower or any
Guarantor, (ii) of any Restricted Subsidiary to guarantee the Indebtedness of
the Borrower under the Loan Documents or (iii) of the Borrower or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person to secure its obligations under the Loan Documents to which it is a
party; provided, however, that the foregoing shall not apply to (u) customary
restrictions contained in the

 

A-70



--------------------------------------------------------------------------------

definitive documents for secured Indebtedness permitted pursuant to this
Agreement so long as such restrictions apply only to the Subsidiaries that are
party to such agreement and the assets that are collateral for such
Indebtedness; (v) customary restrictions contained in the definitive documents
for Indebtedness permitted pursuant to this Agreement so long as such
restrictions are not more restrictive than those contained in the Loan
Documents; (w) restrictions imposed by law or any Loan Document, (x) customary
restrictions and conditions contained in agreements relating to a sale of a
Subsidiary or all or substantially all of its assets pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is sold and
such sale is permitted hereunder, (y) customary provisions in leases,
partnership agreements, limited liability company organizational governance
documents, joint venture agreements and other similar agreements entered into in
the ordinary course of business that restrict the transfer or encumbrance of
leasehold interests or ownership interests in such partnership, limited
liability company, joint venture or similar Person and (z) with respect to
clause (iii) customary provisions in leases restricting the assignment thereof.

7.7. Restricted Payments.

Parent shall not, nor shall it permit any Restricted Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so; provided
that (a) any Restricted Subsidiary may declare and make Restricted Payments
ratably to its equity holders, (b) Parent or any Restricted Subsidiary may make
Restricted Payments to any holder of its Capital Stock in the form of additional
shares of Capital Stock of the same class and (c) Parent or any Restricted
Subsidiary may make other Restricted Payments so long as (i) no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
(ii) Parent would be in compliance, after giving effect to such Restricted
Payment and any financing therefor, with the financial covenants set forth in
Section 7.1.

7.8. Prepayment of Indebtedness.

If the Administrative Agent shall have delivered notice to the Borrower of any
Default, or if an Event of Default has occurred and is continuing or an
acceleration of the indebtedness under this Agreement has occurred, Parent shall
not voluntarily prepay, or permit the Borrower or any Guarantor voluntarily to
prepay, the principal amount, in whole or in part, of any Indebtedness other
than (a) indebtedness owed to each Lender hereunder or under some other
agreement between Borrower and such Lender, (b) Indebtedness which ranks pari
passu with the indebtedness incurred under this Agreement which is or becomes
due and owing whether by reason of acceleration or otherwise, (c) Indebtedness
which is exchanged for, or converted into, Capital Stock (or securities to
acquire Capital Stock) of any Loan Party and (d) any such prepayment made in
connection with the refinancing of Indebtedness which ranks pari passu with the
indebtedness incurred under this Agreement.

7.9. Pension Plan.

Parent shall not enter into, maintain or make contributions to, or permit the
Borrower or any Subsidiary to enter into, maintain or make contributions to,
directly or indirectly, any plan that is subject to Title IV of ERISA, except
for any such defined benefit pension plan(s) of any Person(s) formed or
acquired, directly or indirectly, by Parent, the Borrower or any Subsidiary as
permitted under this Agreement.

 

A-71



--------------------------------------------------------------------------------

7.10. Transactions with Affiliates.

Parent shall not enter into any transaction (including, without limitation, the
purchase or sale of any property or service) with, or make any payment or
transfer to, any Affiliate (or permit any Subsidiary to do any of the
foregoing), except upon fair and reasonable terms no less favorable to the
Borrower, such Loan Party or such Subsidiary than the Borrower, such Loan Party
or such Subsidiary would obtain in a comparable arms’-length transaction, except
for the following will be permitted:

(a) transactions among the Loan Parties and the Restricted Subsidiaries;

(b) any indemnity provided for the benefit of directors (or comparable managers)
of Parent or any Subsidiary;

(c) the payment of reasonable compensation, severance, or employee benefit
arrangements to employees and officers of Parent and its Subsidiaries in the
ordinary course of business;

(d) transaction permitted pursuant to Section 7.3 and Section 7.7.

7.11. Foreign Assets Control Regulations.

The Borrower shall not use or permit the use of the proceeds of any Loan or any
extension of credit in any manner that will violate the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or the
Anti-Terrorism Order or any enabling legislation or executive order relating to
any of the same. Without limiting the foregoing, neither the Borrowers nor any
Loan Party will permit itself nor any of its Subsidiaries to (a) become a
blocked person described in Section 1 of the Anti-Terrorism Order or (b) engage
in any dealings or transactions or be otherwise associated with any person who
is a blocked person.

SECTION 8. EVENTS OF DEFAULT; REMEDIES

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan, Reimbursement Obligation, any fees
hereunder or any other amount payable hereunder or under any other Loan Document
within five Business Days after any such interest, fees or other amounts becomes
due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document when made which
shall be false or misleading in any material respect when made; or

 

A-72



--------------------------------------------------------------------------------

(c) any Loan Party shall default in the observance or performance of any
covenant contained in Sections 6.3 (as it relates to the existence of the Parent
or the Borrower), 6.5, 6.6 or 6.9, or Section 7; or

(d) any Loan Party shall default in the observance or performance of any other
covenant contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of 30 days after the earlier of the date
such Loan Party obtains knowledge of such default or the date on which written
notice thereof is given to the Borrower by the Administrative Agent; or

(e) any Loan Party shall (i) default in making any payment of any principal of
or interest on any Indebtedness (including any Contingent Obligation, but
excluding the Loans and Non-Recourse Indebtedness) beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created, or (ii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or Contingent
Obligations or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Contingent Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness or Contingent
Obligations the aggregate outstanding principal amount of which is $10,000,000
or more; or

(f) (i) Borrower or any other Loan Party shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; or (ii) there shall be commenced
against Borrower or any other Loan Party any case, proceeding or other action of
a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed or undischarged for a period of 60 days; or (iii) there shall be
commenced against Borrower or any other Loan Party any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal for a period of 30 consecutive
days following the entry thereof; or (iv) Borrower or any other Loan Party shall
take any formal action in furtherance of, or

 

A-73



--------------------------------------------------------------------------------

indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Borrower or any other Loan
Party shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) or Borrower or any other
Loan Party shall make a general assignment for the benefit of its creditors; or

(g) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Pension Plan, (iii) the PBGC
shall institute proceedings to terminate any Pension Plan(s), (iv) any Loan
Party or any of their respective ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner or (v) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (v) above, such event or condition, together with all
other such events or conditions, if any, which could reasonably be expected to
result in a Material Adverse Effect; or

(h) one or more final non-appealable judgments or decrees shall be entered
against any Loan Party involving in the aggregate a liability of more than
$10,000,000, and all such judgments or decrees shall not have been paid,
vacated, discharged, stayed or bonded pending appeal for a period of 30
consecutive days after the entry thereof; or

(i) any Loan Party shall be found responsible for (A) the release by any Loan
Party, any of its Subsidiaries or any other Person of any Hazardous Substance
into the environment, or (B) any violation of any Environmental Law or any
Federal, state or local health or safety law or regulation, which, in either
case of clause (A) or (B), could reasonably be expected to have a Material
Adverse Effect; or

(j) any guarantee under the Guarantee and Pledge Agreement shall cease, for any
reason, to be in full force and effect (other than in accordance with its
terms), or any Loan Party shall deny in writing that it has any further
liability under the Guarantee and Pledge Agreement (excluding release of any
Loan Party in accordance with the Loan Documents); or

(k) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates representing
securities pledged under the Guarantee and Pledge Agreement; or

(l) there shall occur any Change of Control of Parent;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to Parent or the
Borrower, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have

 

A-74



--------------------------------------------------------------------------------

presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9. THE ADMINISTRATIVE AGENT

9.1. Appointment.

Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
and each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

A-75



--------------------------------------------------------------------------------

9.2. Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

9.3. Exculpatory Provisions.

Neither Administrative Agent nor any of its officers, directors, employees,
agents, advisors, attorneys-in-fact or Affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence, bad faith or wilful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4. Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy or email message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower rendered in
any legal opinion for the benefit of the Administrative Agent or any Lender),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

A-76



--------------------------------------------------------------------------------

9.5. Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice in writing from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a written notice, the Administrative Agent shall promptly give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6. Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of their respective officers, directors, employees, agents, advisors,
attorneys-in-fact or Affiliates have made any representations or warranties to
it and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or Affiliates.

 

A-77



--------------------------------------------------------------------------------

9.7. Indemnification.

The Lenders agree to indemnify the Administrative Agent and its officers,
directors, employees, Affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Percentage Interests in effect on the date on which
indemnification is sought under this Section 9.7, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or wilful misconduct. The agreements in
this Section 9.7 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

9.8. Administrative Agent in Its Individual Capacity.

The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Loan Party as though
such Administrative Agent were not an agent hereunder. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

9.9. Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon notice to the
Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, with the prior written consent of Borrower (such consent not to be
unreasonably withheld or delay and not to be required if an Event of Default has
occurred and is continuing), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a bank with an office in New
York, New York, or an Affiliate of such bank; provided that, in the event that
the Administrative Agent elects not to or is unable to appoint a successor
Administrative Agent, the Lenders shall assume and perform all of the duties of
the Administrative Agent

 

A-78



--------------------------------------------------------------------------------

hereunder until such time, if any, as the Required Lenders, with the consent of
the Borrower, to the extent required, appoint a successor agent as provided for
above. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 9
and of Section 10.5 shall continue to inure to its benefit.

SECTION 10. MISCELLANEOUS

10.1. Amendments and Waivers.

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan
of any Lender, reduce the stated rate of any interest or fee payable hereunder
(except in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders)) to any Lender or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment or L/C Commitment, in each case without the written consent of such
Lender (except that an increase in the available portion of any Commitment of
any Lender pursuant to the reallocation provisions of Section 2.20 shall not be
deemed to constitute an increase of the Commitment of any Lender);
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) (A) reduce any percentage
specified in the definition of Required Lenders, (B) consent to the assignment
or transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents and (C) except in accordance with this
Agreement, (1) release all or substantially all of the collateral provided
pursuant to this Agreement or (2) release all or substantially all of the
Guarantors from their obligations under the Guarantee and Pledge Agreement, in
each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 2.14 without the written consent of all the
Lenders; (v) amend, modify or waive any provision of Section 9 or any other
provision of any Loan Document that affects the Administrative Agent without the
written consent of the Administrative Agent; or (vi) amend, modify or waive any
provision of Section 3 without the written consent of each Issuing Lender
directly affected thereby. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and

 

A-79



--------------------------------------------------------------------------------

rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent on a subsequent or other Default or Event of
Default. Notwithstanding the foregoing, if, following the Restatement Effective
Date, the Administrative Agent, Parent and the Borrower shall have jointly
identified an ambiguity, mistake, omission, defect or inconsistency, in each
case, in any provision of this Agreement or any other Loan Document, then the
Administrative Agent, Parent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to this Agreement or any other Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof; it being understood that
posting such amendment electronically on IntraLinks/IntraAgency or another
relevant website with notice of such posting by the Administrative Agent to the
Required Lenders shall be deemed adequate receipt of notice of such amendment.

10.2. Notices.

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile machine), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of notice by facsimile machine, when received,
addressed as follows in the case of Parent, the Borrower and the Administrative
Agent, and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:1

 

        Parent and Borrower

William Lyon Homes, Inc.

  4695 MacArthur Court, 8th Floor

  Newport Beach, CA 92660

  Attention: Colin Severn and Rick Robinson

  Fax No.: (949) 476-2178

  Telephone: (949) 833-3600

  Email: Colin.Severn@lyonhomes.com;

  Rick.Robinson@Lyonhomes.com

 

            With a copy to:

Latham & Watkins LLP

  355 South Grand Avenue

  Los Angeles, CA 90071-1560

  Attention: Glen B. Collyer

  Fax No.: (213) 891-9763

  Telephone: (213) 891-8701

  Email: glen.collyer@lw.com

 

        Administrative Agent:

Credit Suisse AG

  Eleven Madison Avenue

  New York, NY 10010

  Attention: Agency Group

  Fax No.: (212) 322-2291

  Telephone: (919) 994-6001

  Email: agency.loanops@credit-suisse.com

 

1  NTD: Confirm notice details.

 

A-80



--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent or as provided for with respect to Section 6.01
Communications as set forth in Section 6.1; provided that the foregoing shall
not apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

10.3. No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4. Survival of Representations and Warranties.

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

10.5. Payment of Expenses and Taxes; Indemnification.

Parent and the Borrower agree, jointly and severally, (a) to pay or reimburse
the Administrative Agent and the Arranger for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
syndication, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, whether or not the
transactions hereby or thereby shall be consummated, and the administration of
the transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of a single counsel (and appropriate local and
special counsel) to the Administrative Agent and Arranger and filing and
recording fees and expenses, with statements

 

A-81



--------------------------------------------------------------------------------

with respect to the foregoing to be submitted to the Borrower prior to the
Restatement Effective Date (in the case of amounts to be paid on the Restatement
Effective Date or, if the Restatement Effective Date does not occur, such other
date as the Administrative Agent shall deem appropriate) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate; (b) to pay or reimburse the
Administrative Agent, the Lenders and the Issuing Lenders for all their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of one law firm for the Administrative Agent, the Lenders
and the Issuing Lenders, except where such expenses relate to any litigation or
any other formal proceeding commenced by the Administrative Agent, the Lenders
or the Issuing Lenders in which the Administrative Agent, the Lenders and the
Issuing Lenders are not the prevailing party; provided that (i) absent an actual
or perceived conflict of interest, Borrower and Parent shall not be required to
pay for more than one counsel (and appropriate local and special counsel)) under
this clause (b) and (ii) if an actual or perceived conflict of interest shall
exist, Borrower and Parent shall not be required to pay for more than one
counsel (and appropriate local and special counsel)) under this clause (b) for
all similarly situated Lenders; (c) to pay, indemnify, and hold each Lender, the
Issuing Lenders and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes (but excluding
any taxes or increased costs otherwise not subject to the gross-up provided for
by Section 2.16(a)), if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, the Issuing Lenders, the Administrative
Agent and the Arranger and their respective officers, directors, employees,
trustees, Affiliates, agents, advisors and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law and the
reasonable fees and expenses of legal counsel or consultants in connection
therewith (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided, that (i) Parent and the Borrower shall have no
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or wilful misconduct of such Indemnitee;
(ii) absent an actual or perceived conflict of interest, Borrower and Parent
shall not be required to pay for more than one counsel (and appropriate local
and special counsel)) under this clause (d) for all Indemnitees and (iii) if an
actual or perceived conflict of interest shall exist, Borrower and Parent shall
not be required to pay for more than one counsel (and appropriate local and
special counsel)) under this clause (d) for all similarly situated Indemnitees.
Without limiting the foregoing, and to the extent permitted by applicable law,
Parent and the Borrower agree not to assert and to cause their respective
Subsidiaries not to assert, and hereby waive and agree to cause their respective
Subsidiaries to

 

A-82



--------------------------------------------------------------------------------

waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, Parent and the Borrower agree not to assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby, any Loan or Letter of Credit or the use of the proceeds thereof. All
amounts due under this Section 10.5 shall be payable not later than thirty
(30) days after written demand therefor. Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive the termination of this
Agreement and the repayment of the Loans and all other amounts payable
hereunder. To the extent that Parent and the Borrower fail to pay any amount
required to be paid by them to the Administrative Agent or any Issuing Lender
under this Section 10.5, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Lender, as the case may be, such Lender’s
Percentage Interest (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Lender in its capacity as such. This
Section 10.5 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

10.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent, each Lender and each Issuing Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void) and (ii) no Lender may assign, participate or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section (and any attempted assignment or transfer by any Lender without such
consent shall be null and void).

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its interests, rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld); provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, and an Approved Fund, or, if an Event of Default has
occurred and is continuing, any other Person; provided further that such consent
of the Borrower shall be deemed to have been given if the Borrower has not
responded within ten Business Days of its receipt of a request for such consent;
and

 

A-83



--------------------------------------------------------------------------------

(B) the Administrative Agent (such consent not to be unreasonably withheld).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall be in an integral multiple of $500,000 and
not less than $2,500,000 unless each of the Borrower and the Administrative
Agent otherwise consent; provided that (1) no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent, together with a processing and
recordation fee of $3,500 (unless reduced or waived by the Administrative Agent
in its discretion) and (2) the assigning Lender shall have paid in full any
amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, the Assignee shall have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15 and 2.16 (as they relate to any period during which such Lender was a party
hereto), and Sections 2.17 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.6.

 

A-84



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). No transfer or assignment of a Lender’s
participation hereunder shall be effective unless and until recorded in the
Register. The entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent, the Issuing Lender and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) (i) Subject to Section 10.6(a)(ii), any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
Persons (each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to clause (i) of the proviso to the second sentence of Section 10.1 and
(2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of, and subject to the obligations under, Sections 2.15, 2.16 and 2.17
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.6. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender; provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.

 

A-85



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
Borrower provides prior written consent that such Participant may be entitled to
receive a greater payment under Section 2.15 or 2.16. Any Participant shall not
be entitled to the benefits of Section 2.16 unless such Participant complies
with the applicable provisions of Section 2.16.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees promptly to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

10.7. Adjustments; Setoff.

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be

 

A-86



--------------------------------------------------------------------------------

necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender and their respective Affiliates shall have the right, without notice to
the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any Obligations becoming due and
payable by the Borrower (whether at the stated maturity, by acceleration or
otherwise, but after giving effect to any applicable period of grace), to apply
to the payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any Affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender or its Affiliate; provided that the
failure to give such notice shall not affect the validity of such application.

10.8. Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

10.9. Severability.

Any provision of this Agreement that is prohibited, invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition, invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof, and any such prohibition,
invalidity, illegality or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the prohibited,
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the prohibited, invalid,
illegal or unenforceable provisions.

10.10. Integration.

This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

A-87



--------------------------------------------------------------------------------

10.11. GOVERNING LAW.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND SUCH OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

10.12. Submission to Jurisdiction; Waivers.

Each party to this Agreement hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
arising out of or relating to this Agreement and the other Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address in accordance with Section 10.2;

(d) consents to the service of process in the manner provided for notices in
Section 10.2 and agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

10.13. Acknowledgements.

The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

A-88



--------------------------------------------------------------------------------

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14. Releases of Guarantees.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by Borrower
having the effect of releasing any guarantee obligations to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1; provided that
releases of Guarantors must comply with Section 6.7 unless otherwise consented
to by the Lenders in accordance with Section 10.1.

10.15. Release of Collateral.

(a) If any of the Collateral (as defined in the Guarantee and Pledge Agreement)
shall be sold, transferred or otherwise disposed of by any Loan Party in a
transaction permitted by this Agreement (including by way of merger,
consolidation or in connection with the sale of a Subsidiary permitted hereunder
or as a result of a consent or waiver provided pursuant to Section 10.1), then
the Administrative Agent, at the request of Parent, shall execute and deliver
all releases or other documents necessary or desirable to evidence the release
of the Liens created by any of the Security Documents on such Collateral (as
defined in the Guarantee and Pledge Agreement).

(b) The Lenders hereby expressly authorize the Administrative Agent to, and the
Administrative Agent hereby agrees to execute and deliver to the Loan Parties,
all such instruments and documents as the Loan Parties may reasonably request to
effectuate, evidence or confirm any release provided for in this Section 10.15,
all at the sole cost and expense of the Loan Parties. Any execution and delivery
of documents pursuant to this Section 10.15 shall be without recourse to or
representation or warranty by the Administrative Agent.

(c) Without limiting the provisions of Section 10.5, Parent and the Borrower
shall reimburse the Administrative Agent upon demand for all reasonable and
documented costs and expenses, including reasonable and documented fees,
disbursements and other charges of a single counsel (and appropriate local
counsel), incurred by any of them in connection with any action contemplated by
this Section 10.15.

 

A-89



--------------------------------------------------------------------------------

10.16. Confidentiality.

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any Affiliate thereof, provided that any such Affiliate shall be
subject to the provisions of this Section 10.16, (b) subject to an agreement to
comply with the provisions of this Section 10.16, to any actual or prospective
Transferee, (c) to its employees, directors, agents, attorneys, accountants,
legal counsel and other professional advisors or those of any of its Affiliates,
provided that any such Person shall either (i) have a legal obligation to keep
such information confidential or (ii) shall agree to be bound by the provisions
of this Section 10.16 (or provisions substantially similar hereto), (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if required to do so in connection with
any litigation or similar proceeding arising under or related to this credit
facility, (g) that has been publicly disclosed other than as a result of a
breach of this Section 10.16, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document,
(j) if agreed in writing by the Borrower in its sole discretion, to any other
Person, (k) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the Loans or market
data collectors, similar services, providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the Loan Documents or (l) to the extent such
information becomes publicly available other than as a result of a breach of
this Section 10.16.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

A-90



--------------------------------------------------------------------------------

10.17. WAIVERS OF JURY TRIAL.

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.

10.18. USA Patriot Act.

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of The
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

10.19. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

10.20. Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of any EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

A-91



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

A-92



--------------------------------------------------------------------------------

SCHEDULE 1.1A

Initial Lenders and Commitments

 

Lender

   Commitment  

Comerica Bank

   $ 25,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 40,000,000   

Citibank, N.A.

   $ 40,000,000   

JPMorgan Chase Bank, N.A.

   $ 40,000,000      

 

 

 

Total Commitments

   $ 145,000,000   



--------------------------------------------------------------------------------

SCHEDULE 1.1B

Existing Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 1.1C

Guarantors

1. William Lyon Homes

2. California Equity Funding, Inc.

3. Circle G at the Church Farm North Joint Venture, LLC

4. Duxford Financial, Inc.

5. HSP Inc.

6. Lyon East Garrison Company I, LLC

7. Lyon Waterfront LLC

8. Mountain Falls Golf Course, LLC

9. Mountain Falls, LLC

10. PH Ventures-San Jose

11. PH – LP Ventures

12. PH-Rielly Ventures

13. Presley CMR, Inc.

14. Presley Homes

15. Sycamore CC, Inc.

16. William Lyon Southwest, Inc.

17. WLH Enterprises

18. 460 Central, L.L.C.

19. Baseline Woods SFD I, L.L.C.

20. Baseline Woods SFD II, L.L.C.

21. Baseline Woods West, L.L.C.

22. Bethany Creek Falls, L.L.C.

23. Brownstone at Issaquah Highlands, L.L.C.

24. Bryant Heights, L.L.C.

25. Bull Mountain Ridge, L.L.C.

26. Calais at Villebois, L.L.C.

27. Cascadian King Company, L.L.C.

28. Cascadian South L.L.C.

29. Cascara at Redmond Ridge, L.L.C.

30. Cedar Falls Way LLC

31. Cornelius Pass Townhomes, L.L.C.

32. Edgewater at Tualatin, L.L.C.

33. Grande Pointe at Villebois, L.L.C.

34. High Point III, L.L.C.

35. Highcroft at Sammamish, L.L.C.

36. Issaquah Highlands Investment Fund, L.L.C.

37. Les Bois at Villebois, L.L.C.

38. Mill Creek Terrace, L.L.C.

39. Murray & Weir SFD, L.L.C.

40. Orenco Woods SFD, L.L.C.

41. Peasley Canyon Homes, L.L.C.

42. PNW Cascadian Company, L.L.C.



--------------------------------------------------------------------------------

43. Polygon at Brenchley Estates, L.L.C.

44. Polygon at Sunset Ridge, L.L.C.

45. Polygon at Villebois II, L.L.C.

46. Polygon at Villebois III, L.L.C.

47. Polygon at Villebois IV, L.L.C.

48. Polygon at Villebois V, L.L.C.

49. Polygon Northwest Company, L.L.C.

50. Polygon Paymaster, L.L.C.

51. Ridgeview Townhomes, L.L.C.

52. Riverfront MF, L.L.C.

53. Riverfront SF, L.L.C.

54. Silverlake Center, L.L.C.

55. Spanaway 230, L.L.C.

56. Sparrow Creek, L.L.C.

57. The Reserve at Maple Valley, L.L.C.

58. The Reserve at North Creek, L.L.C.

59. Twin Creeks at Cooper Mountain, L.L.C.

60. Viewridge at Issaquah Highlands, L.L.C.

61. W. R. Townhomes F, L.L.C.

62. Polygon WLH LLC



--------------------------------------------------------------------------------

SCHEDULE 1.1D

L/C Commitments

 

Lender

   Commitment  

Comerica Bank

   $ 8,620,691   

Credit Suisse AG, Cayman Islands Branch

   $ 13,793,103      

 

 

 

Citibank, N.A.

   $ 13,793,103   

JPMorgan Chase Bank, N.A.

   $ 13,793,103      

 

 

 

Total Commitments

   $ 50,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 1.1E

Unrestricted Subsidiaries

1. Cerro Plata Associates, LLC

2. Duxford Title Reinsurance Company

3. Horsethief Canyon Partners

4. Nobar Water Company

5. Silver Creek Preserve



--------------------------------------------------------------------------------

SCHEDULE 4.6

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 4.12

Schedule 4.12(a)

Subsidiaries

 

Classification

 

Subsidiary

 

State of
Incorporation
or Formation

 

Jurisdictions of

Foreign Qualification

 

Equity Interests Outstanding

  

WLH Owner(s)

  Ownership
Percentage Guarantor   California Equity Funding, Inc.   California   None  
1,000 shares issued; One class of stock; 100,000 shares authorized   
William Lyon Homes   100 Unrestricted Subsidiary   Cerro Plata Associates, LLC  
Delaware   California   Membership Interests    William Lyon Homes, Inc.   100
Guarantor   Circle G at the Church Farm North Joint Venture, LLC   Arizona  
None   Membership Interests    William Lyon Homes, Inc.   100 Guarantor  
Duxford Financial, Inc.   California   None   Issued and Authorized:
1,000 shares of a single class of stock    William Lyon Homes   100 Unrestricted
Subsidiary   Duxford Title Reinsurance Company   Vermont   None   100,000 shares
of common stock issued; 200,000 shares of a single class of stock authorized   
William Lyon Homes, Inc.   100 Unrestricted Subsidiary   Horsethief Canyon
Partners   California   None   Partnership Interests    William Lyon Homes, Inc.
& HSP, Inc.   100 Guarantor   HSP Inc.   California   None   10,000 shares of
common stock issued; 10,000 shares of a single class of stock authorized   
William Lyon Homes, Inc.   100 Guarantor   Lyon East Garrison Company I, LLC  
California   None   Membership Interests    William Lyon Homes, Inc.   100
Guarantor   Lyon Waterfront LLC   Delaware   California   Membership Interests
   William Lyon Homes, Inc.   100 Guarantor   Mountain Falls Golf Course, LLC  
Nevada   None   Membership Interests    WLH Enterprises   100 Guarantor  
Mountain Falls, LLC   Nevada   None   Membership Interests    William Lyon
Homes, Inc.   100 Unrestricted Subsidiary   Nobar Water Company   California  
None   630 shares of common stock issued; 840 shares of common stock authorized
   William Lyon Homes, Inc.   66.67 Guarantor   PH Ventures-San Jose  
California   None   25,000 shares of common stock issued; 100,000 shares of a
single class of stock authorized    William Lyon Homes, Inc.   100 Guarantor  
PH-LP Ventures   California   None   25,000 shares of common stock issued.
100,000 shares of a single class of stock authorized    William Lyon Homes, Inc.
  100 Guarantor   PH-Rielly Ventures   California   None   25,000 shares of
common stock issued; 100,000 shares of a single class of stock authorized   
William Lyon Homes, Inc.   100



--------------------------------------------------------------------------------

Classification

 

Subsidiary

 

State of
Incorporation
or Formation

 

Jurisdictions of

Foreign Qualification

 

Equity Interests Outstanding

  

WLH Owner(s)

  Ownership
Percentage Guarantor   Polygon WLH LLC   Delaware   Oregon, Washington  
Membership Interests    William Lyon Homes, Inc.   100 Guarantor   Presley CMR,
Inc.   California   None  

100 shares of common stock issued;

1,000 shares of a single class of stock authorized

   William Lyon Homes, Inc.   100 Guarantor   Presley Homes   California   None
  1,000 shares of common stock issued; 100,000 shares of a single class of stock
authorized    William Lyon Homes, Inc.   100 Unrestricted Subsidiary   Silver
Creek Preserve   California   None   N/A    William Lyon Homes, Inc.   100
Guarantor   Sycamore CC, Inc.   California   None   100,000 shares of common
stock issued; 100,000 shares of a single class of stock authorized    William
Lyon Homes, Inc.   100 Borrower   William Lyon Homes, Inc.   California  
Arizona, Colorado, Idaho, Nevada, Oregon, Washington   115,875 shares of common
stock issued; 1,000,000 shares of common stock authorized    William Lyon Homes
  100 Guarantor   William Lyon Southwest, Inc.   Arizona   None   100 shares of
common stock issued; 100,000 shares of Common Stock, no par value    William
Lyon Homes, Inc.   100 Guarantor   WLH Enterprises   California   None  
Membership Interests    William Lyon Homes, Inc. & Presley CMR, Inc.   100
Guarantor   460 Central, L.L.C.   Washington   None   Membership Interest   
Polygon WLH LLC   100 Guarantor   Baseline Woods SFD I, L.L.C.   Washington  
Oregon   Membership Interest    Polygon WLH LLC   100 Guarantor   Baseline Woods
SFD II, L.L.C.   Washington   Oregon   Membership Interest    Polygon WLH LLC  
100 Guarantor   Baseline Woods West, L.L.C.   Washington   Oregon   Membership
Interest    Polygon WLH LLC   100 Guarantor   Bethany Creek Falls, L.L.C.  
Washington   Oregon   Membership Interest    Polygon WLH LLC   100 Guarantor  
Brownstone at Issaquah Highlands, L.L.C.   Washington   None   Membership
Interest    Polygon WLH LLC   100



--------------------------------------------------------------------------------

Classification

 

Subsidiary

 

State of
Incorporation
or Formation

 

Jurisdictions of

Foreign Qualification

 

Equity Interests Outstanding

  

WLH Owner(s)

  Ownership
Percentage Guarantor   Bryant Heights, L.L.C.   Washington   None   Membership
Interest    Polygon WLH LLC   100 Guarantor   Bull Mountain Ridge, L.L.C.  
Washington   Oregon   Membership Interest    Polygon WLH LLC   100 Guarantor  
Calais at Villebois, L.L.C.   Washington   Oregon   Membership Interest   
Polygon WLH LLC   100 Guarantor   Cascadian King Company, L.L.C.   Washington  
None   Membership Interest    Polygon WLH LLC   100 Guarantor   Cascadian South
L.L.C.   Oregon   None   Membership Interest    Polygon WLH LLC   100 Guarantor
  Cascara at Redmond Ridge, L.L.C.   Washington   None   Membership Interest   
Polygon WLH LLC   100 Guarantor   Cedar Falls Way LLC   Washington   None  
Membership Interest    Polygon WLH LLC   100 Guarantor   Cornelius Pass
Townhomes, L.L.C.   Washington   Oregon   Membership Interest    Polygon WLH LLC
  100 Guarantor   Edgewater Tualatin, L.L.C.   Washington   Oregon   Membership
Interest    Polygon WLH LLC   100 Guarantor   Grande Pointe at Villebois, L.L.C.
  Washington   Oregon   Membership Interest    Polygon WLH LLC   100 Guarantor  
High Point III, L.L.C.   Washington   None   Membership Interest    Polygon WLH
LLC   100 Guarantor   Highcroft at Sammamish, L.L.C.   Washington   None  
Membership Interest    Polygon WLH LLC   100 Guarantor   Issaquah Highlands
Investment Fund, L.L.C.   Washington   None   Membership Interest    Polygon WLH
LLC   100 Guarantor   Les Bois at Villebois, L.L.C.   Washington   Oregon  
Membership Interest    Polygon WLH LLC   100 Guarantor   Mill Creek Terrace,
L.L.C.   Washington   None   Membership Interest    Polygon WLH LLC   100
Guarantor   Murray & Weir SFD, L.L.C.   Washington   Oregon   Membership
Interest    Polygon WLH LLC   100 Guarantor   Orenco Woods SFD, L.L.C.  
Washington   Oregon   Membership Interest    Polygon WLH LLC   100 Guarantor  
Peasley Canyon Homes, L.L.C.   Washington   None   Membership Interest   
Polygon WLH LLC   100 Guarantor   PNW Cascadian Company, L.L.C.   Washington  
Oregon   Membership Interest    Polygon WLH LLC   100 Guarantor   Polygon at
Brenchley Estates, L.L.C.   Washington   Oregon   Membership Interest    Polygon
WLH LLC   100



--------------------------------------------------------------------------------

Classification

 

Subsidiary

 

State of
Incorporation
or Formation

 

Jurisdictions of

Foreign Qualification

 

Equity Interests Outstanding

  

WLH Owner(s)

  Ownership
Percentage Guarantor   Polygon at Sunset Ridge, L.L.C.   Washington   Oregon  
Membership Interest    Polygon WLH LLC   100 Guarantor   Polygon at Villebois
II, L.L.C.   Washington   Oregon   Membership Interest    Polygon WLH LLC   100
Guarantor   Polygon at Villebois III, L.L.C.   Washington   Oregon   Membership
Interest    Polygon WLH LLC   100 Guarantor   Polygon at Villebois IV, L.L.C.  
Washington   Oregon   Membership Interest    Polygon WLH LLC   100 Guarantor  
Polygon at Villebois V, L.L.C.   Washington   Oregon   Membership Interest   
Polygon WLH LLC   100 Guarantor   Polygon Northwest Company, L.L.C.   Washington
  Oregon   Membership Interest    Polygon WLH LLC   100 Guarantor   Polygon
Paymaster, L.L.C.   Washington   None   Membership Interest    Polygon WLH LLC  
100 Guarantor   Ridgeview Townhomes, L.L.C.   Washington   None   Membership
Interest    Polygon WLH LLC   100 Guarantor   Riverfront MF, L.L.C.   Washington
  None   Membership Interest    Polygon WLH LLC   100 Guarantor   Riverfront SF,
L.L.C.   Washington   None   Membership Interest    Polygon WLH LLC   100
Guarantor   Silverlake Center, L.L.C.   Washington   None   Membership Interest
   Polygon WLH LLC   100 Guarantor   Spanaway 230, L.L.C.   Washington   None  
Membership Interest    Polygon WLH LLC   100 Guarantor   Sparrow Creek, L.L.C.  
Washington   Oregon   Membership Interest    Polygon WLH LLC   100 Guarantor  
The Reserve at Maple Valley, L.L.C.   Washington   None   Membership Interest   
Polygon WLH LLC   100 Guarantor   The Reserve at North Creek, L.L.C.  
Washington   None   Membership Interest    Polygon WLH LLC   100 Guarantor  
Twin Creeks at Cooper Mountain, L.L.C.   Washington   Oregon   Membership
Interest    Polygon WLH LLC   100 Guarantor   Viewridge at Issaquah Highlands,
L.L.C.   Washington   None   Membership Interest    Polygon WLH LLC   100
Guarantor   W.R. Townhomes F, L.L.C.   Washington   Oregon   Membership Interest
   Polygon WLH LLC   100



--------------------------------------------------------------------------------

Schedule 4.12(b)

Joint Ventures

 

Classification

 

Subsidiary

 

State of
Incorporation
or Formation

 

Jurisdictions of

Foreign Qualification

 

Capital Stock
Outstanding

 

WLH Owner(s)

  Ownership
Percentage Joint Venture   4S Ranch Planning Area 38 LLC   Delaware   California
  Membership Interests   William Lyon Homes, Inc.   Variable Joint Venture  
Brentwood Palmilla Owner, LLC   Delaware   California   Membership Interests  
William Lyon Homes, Inc.   Variable Joint Venture   East Garrison Partners I,
LLC   California   None   Membership Interests   Lyon East Garrison Company I,
LLC   50 Joint Venture   Henry Ranch LLC   Delaware   California   Membership
Interests   William Lyon Homes, Inc.   50 Joint Venture   LT-AQ1, LLC   Delaware
  California   Membership Interests   William Lyon Homes, Inc.   Variable Joint
Venture   LT-MR1, LLC   Delaware   California   Membership Interests   William
Lyon Homes, Inc.   Variable Joint Venture   Lyon Treviso, LLC   Delaware  
California   Membership Interests   William Lyon Homes, Inc.   Variable Joint
Venture   Lyon Vista Del Mar 533, LLC   Delaware   California   Membership
Interests   William Lyon Homes, Inc.   Variable Joint Venture   Lyon Whistler,
LLC   Delaware   California   Membership Interests   William Lyon Homes, Inc.  
Variable Joint Venture   Polygon Mortgage, LLC   Arizona   Washington, Oregon  
Membership Interests   Polygon WLH LLC   50 Joint Venture   PLC/Lyon Waterfront
Residential LLC   Delaware   California   Membership Interests   Lyon
Waterfront, LLC   <50 Joint Venture   Queen Creek Joint Venture, LLC   Arizona  
None   Membership Interests   William Lyon Homes, Inc.   50 Joint Venture   San
Miguel Village LLC   Delaware   California   Membership Interests   William Lyon
Homes, Inc.   Variable Joint Venture   Spectrum 90 Investors LLC   Delaware  
California   Membership Interests   William Lyon Homes, Inc.   Variable Joint
Venture   Upland Sultana Owner, LLC   Delaware   California   Membership
Interests   William Lyon Homes, Inc.   Variable Joint Venture   William Lyon
Mortgage, LLC   Delaware  

California, Nevada,

Arizona, Colorado

  Membership Interests   William Lyon Homes, Inc.   50 Joint Venture   LT- MR23,
LLC   Delaware   California   Membership Interests   William Lyon Homes, Inc.  
Variable



--------------------------------------------------------------------------------

Classification

 

Subsidiary

 

State of
Incorporation
or Formation

 

Jurisdictions of

Foreign Qualification

 

Capital Stock
Outstanding

 

WLH Owner(s)

  Ownership
Percentage Joint Venture   Crossroads Bellevue Owner – LLC   Delaware  
Washington   Membership Interests   William Lyon Homes, Inc.   Variable Joint
Venture   Charleston 215, LLC   Delaware   Nevada   Membership Interests  
William Lyon Homes, Inc.   Variable Joint Venture   Oak Tree Developer LLC  
Washington   None   Membership Interests   Polygon WLH, LLC   Variable Joint
Venture   LT-NoSo, LLC   Delaware   California   Membership Interests   William
Lyon Homes, Inc.   Variable Joint Venture   Dickerson Owner, LLC   Delaware  
California   Membership Interests   William Lyon Homes, Inc.   Variable Joint
Venture   Cypress Avenue Owner, LLC   Delaware   California   Membership
Interests   William Lyon Homes, Inc.   Variable



--------------------------------------------------------------------------------

Schedule 4.21

Financing Statements

 

    

Debtor

  

UCC Filing Office

1.    460 Central, L.L.C.    Washington 2.    Baseline Woods SFD I, L.L.C.   
Washington 3.    Baseline Woods SFD II, L.L.C.    Washington 4.    Baseline
Woods West, L.L.C.    Washington 5.    Bethany Creek Falls, L.L.C.    Washington
6.    Brownstone at Issaquah Highlands, L.L.C.    Washington 7.    Bryant
Heights, L.L.C.    Washington 8.    Bull Mountain Ridge, L.L.C.    Washington 9.
   Calais at Villebois, L.L.C.    Washington 10.    California Equity Funding,
Inc.    California 11.    Cascadian King Company, L.L.C.    Washington 12.   
Cascadian South L.L.C.    Oregon 13.    Cascara at Redmond Ridge, L.L.C.   
Washington 14.    Cedar Falls Way LLC    Washington 15.    Circle G at the
Church Farm North Joint Venture, LLC    Arizona 16.    Cornelius Pass Townhomes,
L.L.C.    Washington 17.    Duxford Financial, Inc.    California 18.   
Edgewater Tualatin, L.L.C.    Washington 19.    Grande Pointe at Villebois,
L.L.C.    Washington 20.    High Point III, L.L.C.    Washington 21.   
Highcroft at Sammamish, L.L.C.    Washington 22.    HSP Inc.    California



--------------------------------------------------------------------------------

    

Debtor

  

UCC Filing Office

23.    Issaquah Highlands Investment Fund, L.L.C.    Washington 24.    Les Bois
at Villebois, L.L.C.    Washington 25.    Lyon East Garrison Company I, LLC   
California 26.    Lyon Waterfront LLC    Delaware 27.    Mill Creek Terrace,
L.L.C.    Washington 28.    Mountain Falls Golf Course, LLC    Nevada 29.   
Mountain Falls, LLC    Nevada 30.    Murray & Weir SFD, L.L.C.    Washington 31.
   Orenco Woods SFD, L.L.C.    Washington 32.    Peasley Canyon Homes, L.L.C.   
Washington 33.    PH Ventures-San Jose    California 34.    PH-LP Ventures   
California 35.    PH-Rielly Ventures    California 36.    PNW Cascadian Company,
L.L.C.    Washington 37.    Polygon at Brenchley Estates, L.L.C.    Washington
38.    Polygon at Sunset Ridge, L.L.C.    Washington 39.    Polygon at Villebois
II, L.L.C.    Washington 40.    Polygon at Villebois III, L.L.C.    Washington
41.    Polygon at Villebois IV, L.L.C.    Washington 42.    Polygon at Villebois
V, L.L.C.    Washington 43.    Polygon Northwest Company, L.L.C.    Washington
44.    Polygon Paymaster, L.L.C.    Washington 45.    Polygon WLH LLC   
Delaware 46.    Presley CMR, Inc.    California 47.    Presley Homes   
California 48.    Ridgeview Townhomes, L.L.C.    Washington 49.    Riverfront
MF, L.L.C.    Washington



--------------------------------------------------------------------------------

    

Debtor

  

UCC Filing Office

50.    Riverfront SF, L.L.C.    Washington 51.    Silverlake Center, L.L.C.   
Washington 52.    Spanaway 230, L.L.C.    Washington 53.    Sparrow Creek,
L.L.C.    Washington 54.    Sycamore CC, Inc.    California 55.    The Reserve
at Maple Valley, L.L.C.    Washington 56.    The Reserve at North Creek, L.L.C.
   Washington 57.    Twin Creeks at Cooper Mountain, L.L.C.    Washington 58.   
Viewridge at Issaquah Highlands, L.L.C.    Washington 59.    William Lyon Homes
   Delaware 60.    William Lyon Homes, Inc.    California 61.    William Lyon
Southwest, Inc.    Arizona 62.    WLH Enterprises    California 63.    W. R.
Townhomes F, L.L.C.    Washington



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Format of Joint Venture Reporting

 

Investment in

Joint Ventures

   Date
Formed    Location    WLH
Voting
Percentage    Total Joint
Venture
Assets      Total
Joint
Venture
Liabilities
/Debt      Total Joint
Venture
Equity      WLH
Share
of
Equity      Joint
Venture
Net
Earnings      WLH
Share of
Net
Earnings                                                                       
                                                                                
           

Total Investment in Joint Ventures

     —           —           —           —           —           —              
  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Guarantee and Pledge Agreement

[To be provided separately.]



--------------------------------------------------------------------------------

EXHIBIT B

Form of Compliance Certificate

[LETTERHEAD OF WILLIAM LYON HOMES]

This Compliance Certificate is delivered to you by Parent pursuant to [Section
5.1(g)] [Sections 6.1(c) and 6.1(g)] of the Second Amended and Restated Credit
Agreement, dated as of July 1, 2016 (as amended, amended and restated,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”; unless otherwise defined herein, terms defined therein being used
herein as therein defined), among WILLIAM LYON HOMES, INC., a California
corporation, WILLIAM LYON HOMES, a Delaware corporation (“Parent”), the lenders
from time to time party thereto, and CREDIT SUISSE AG, as administrative agent.
This Compliance Certificate relates to the accounting period ending
[                    , 20    ]. I, the undersigned, on behalf of Parent, do
certify on behalf of Parent that:

1. I am (a) the Chief Executive Officer, President or an Executive Vice
President of Parent or (b) an Authorized Financial Officer of Parent.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I, on behalf of Parent, have read the Credit Agreement and have made or
caused to be made under my supervision an examination in sufficient detail to
make an informed statement of the transactions and condition of the Loan Parties
and their Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”). Such
review did not disclose, and I have no knowledge of the existence, as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or Event of Default [(except as set forth on Attachment 3)]1.

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Sections 7.1 and 7.4(p) of the Credit Agreement as of
the accounting period set forth above.

[Signature page follows.]

 

1  To include if applicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto executed this Compliance Certificate this
[        ] day of [                    , 20    ] in my capacity as Chief
Executive Officer, President, an Executive Vice President or an Authorized
Financial Officer of Parent and not in my individual capacity.

 

by       Name:   Title: by       Name:   Title:



--------------------------------------------------------------------------------

ATTACHMENT 1

TO EXHIBIT B

Financial Statements

[See Attached.]



--------------------------------------------------------------------------------

ATTACHMENT 2

TO EXHIBIT B

Compliance with Financial Covenants

[See Attached.]



--------------------------------------------------------------------------------

[ATTACHMENT 3

TO EXHIBIT B

Defaults and Events of Default]2

 

2  To include if applicable.



--------------------------------------------------------------------------------

EXHIBIT C

Form of Borrowing Base Certificate

[LETTERHEAD OF WILLIAM LYON HOMES]

[                    ], 20[    ]

CREDIT SUISSE AG, Administrative Agent

Eleven Madison Avenue

New York, New York 10010

Ladies/Gentlemen:

This Borrowing Base Certificate is delivered to you pursuant to [Section 5.1(g)]
[Section 6.1(g)] of the Second Amended and Restated Credit Agreement, dated as
of July 1, 2016 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among WILLIAM LYON HOMES, INC., a California corporation (the “Borrower”),
WILLIAM LYON HOMES, a Delaware corporation (“Parent”), the lenders from time to
time party thereto, and CREDIT SUISSE AG, as administrative agent (the
“Administrative Agent”).

 

  1. [Name of officer signing on behalf of Parent] is a duly elected, qualified
and acting Authorized Financial Officer of Parent.

 

  2. The Borrowing Base and the components thereof as set forth on Attachment 1
are accurate and complete as of [                    , 20    ].

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto executed this Borrowing Base Certificate
this [        ] day of [                    , 20    ] in my capacity as an
Authorized Financial Officer of Parent and not in my individual capacity.

 

by       Name:   Title:



--------------------------------------------------------------------------------

ATTACHMENT 1

TO EXHIBIT C

Borrowing Base Compliance Calculations

[FOR THE FISCAL [YEAR] [PERIOD] ENDED [MM/DD/YYYY]]

[AS OF CLOSE OF BUSINESS ON [MM/DD/YYYY]]

 

Borrowing Base    Gross
Amount           Factor   Adjusted
Amount      

Unrestricted Cash

   $     [        ]            100 %    $ [        ]     

Less: Threshold

             (5,000,0000 )   

Escrow Proceeds Receivable

     [        ]            100 %      [        ]     

Units Under Contract (Book Value)

     [        ]            90 %      [        ]     

Speculative Units (Book Value)

            

Speculative Units for 360 days or less

     [        ]            85 %      [        ]     

Speculative Units for 361 days to 539 days

     [        ]            60 %      [        ]     

Speculative Units for 540 days or more

     [        ]            0 %      0     

Model Units (Book Value)

            

Model Units for 180 days or less

     [        ]            85 %      [        ]     

Model Units for 181 days or more

     [        ]            0 %      0     

Finished Lots (Book Value)

     [        ]            65 %      [        ]     

Lots Under Development (Book Value)

     [        ]            65 %      [        ]        

 

 

Subtotal

   $ [        ]              [        ]      (A)

Entitled Land (not already included above) (Book Value)

     [        ]            50 %      [        ]      (B)   

 

 

Total (A+B)

   $ [        ]            $ [        ]      (C)

Adjustment for Entitled Land, if any

            

(A) / (.70)

     [        ]       (D)       

(D) – (A)

     [        ]       (E)       

(B) – (E)

     [        ]       (F)       

If (F) is positive, (C) – (F); if (F) is negative, enter (C)

             [        ]      (G)           

 

 

Borrowing Base

  

        $ [        ]      (G)           

 

 

Borrowing Base Debt

            

Consolidated Debt

           $ [        ]     

Less:  a. Subordinated Debt

             ([        ] )   

b. Non-Recourse Indebtedness

             ([        ] )   

c. Purchase Money Indebtedness (less of (i) aggregate principal amount of such
Indebtedness and (ii) Book Value of assets securing such Indebtedness)

             ([        ] )   

d. Indebtedness of Unrestricted Subsidiaries (to extent not included in a, b, c
above)

             ([        ] )              

 

 

Borrowing Base Debt

  

        $ [        ]      (H)           

 

 

Availability (lesser of (i) Total Commitments then in effect and (ii) Borrowing
Base (G) minus Borrowing Base Debt (H))            $ [        ]      (I)      
    

 

 



--------------------------------------------------------------------------------

EXHIBIT D

Form of Assignment and Assumption

THIS ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[            ] (the “Assignor”) and [            ] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Second Amended and Restated Credit Agreement identified below (as amended,
amended and restated, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by each Assignee. The Standard Terms and Conditions set forth in Annex 1 are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) the interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interests identified below, of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit),
and (ii) to the extent permitted to be assigned under the Credit Agreement or
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned by the Assignor pursuant to clause (i) above
(the rights and obligations sold and assigned by the Assignor to the Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
an “Assigned Interest” and collectively the “Assigned Interests”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:     2.    Assignee:          [and is an Affiliate/Approved Fund
of [Lender]]3 3.    Borrower:   William Lyon Homes, Inc.

 

3  Select as applicable.



--------------------------------------------------------------------------------

4.    Administrative Agent:   Credit Suisse AG, as the administrative agent
under the Credit Agreement 5.    Credit Agreement:   The Second Amended and
Restated Credit Agreement dated July 1, 2016, by and among the Borrower, Parent,
the Lenders party thereto and the Administrative Agent, as the same may be
amended, amended and restated, supplemented, restated or otherwise modified from
time to time 6.    ASSIGNED INTERESTS:  

 

Facility Assigned

  

Aggregate Amount of
Commitment/Loans
for all Lenders

    

Amount of
Commitment/Loans
Assigned

    

Percentage
Assigned of
Commitment/Loans4

   

CUSIP
Number

Commitment

   $                        $                        $                  %   

L/C Commitment

   $         $         $                  %   

 

7.    [TRADE DATE:                    ]5 8.    EFFECTIVE DATE:
                    , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]6

[Signature page follows.]

 

4  Set forth, to at least nine decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

5  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

6  Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment (unless reduced or waived by the Administrative Agent in its
discretion).

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR],

    by       Name:   Title:

ASSIGNEE

 

[NAME OF ASSIGNEE],

    by       Name:   Title:

Consented to and Accepted:

 

CREDIT SUISSE AG,

as Administrative Agent,

    by       Name:   Title:       Name:   Title:



--------------------------------------------------------------------------------

[Consented to:

 

WILLIAM LYON HOMES, INC., as Borrower,

    by       Name:   Title:                             ]7

 

7  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

Standard Terms And Conditions for

Assignment and Assumption

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interests, (ii) the Assigned Interests are
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) that it is not a Defaulting Lender; and (b) assumes
no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment and Assumption (herein collectively the
“Loan Documents”), or any collateral thereunder, (iii) the financial condition
of the Borrower, Parent or any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, Parent, any of their Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements, if any, of an Eligible Assignee under the Credit Agreement,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and, to the extent of its Assigned Interests, shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase its Assigned Interests on the basis of which it has made such analysis
and decision and (v) if such Assignee is not incorporated or organized under the
laws of the United States of America or any State thereof, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of Section 2.16 of the Credit Agreement, duly completed
and executed by such Assignee; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of each Assignee’s Assigned Interests (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
respective Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

Form of New Lender Supplement

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of July 1, 2016 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among WILLIAM LYON HOMES, INC., a California corporation, WILLIAM LYON HOMES, a
Delaware corporation, the lenders from time to time party thereto (the
“Lenders”), and CREDIT SUISSE AG, as administrative agent (the “Administrative
Agent”).

Upon execution and delivery of this New Lender Supplement by the parties hereto
as provided in Section 2.21 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitment set forth in Schedule 1
attached hereto and shall be bound by the obligations in the Credit Agreement as
a Lender and entitled to the benefits of the Credit Agreement, effective as of
the Increased Facility Closing Date.

THIS NEW LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This New Lender Supplement may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be duly executed and delivered by their proper and duly authorized officers as
of this [        ] day of [                    , 201    ].

 

  Name of Lender     by       Name:   Title:

 

Accepted and agreed:

 

WILLIAM LYON HOMES, INC.,

    by       Name:   Title:

CREDIT SUISSE AG,

as Administrative Agent,

    by       Name:   Title:       Name:   Title:



--------------------------------------------------------------------------------

ATTACHMENT 1

TO EXHIBIT E

Commitment and Notice Address

 

1.    Name of Lender:         Notice Address:                                   
    

Attention:

       

Telephone:

       

Facsimile:

     2.    Commitment:     



--------------------------------------------------------------------------------

EXHIBIT F-1

Form of U.S. Tax Compliance Certificate

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of July 1, 2016 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among WILLIAM LYON HOMES, INC., a California corporation (the “Borrower”),
WILLIAM LYON HOMES, a Delaware corporation, the lenders from time to time party
thereto, and CREDIT SUISSE AG, as administrative agent (the “Administrative
Agent”). [                            ] (the “Non-U.S. Lender”) is providing
this certificate pursuant to Section 2.16(f) of the Credit Agreement. The
Non-U.S. Lender hereby represents and warrants that:

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans as
well as any obligations evidenced by Note(s) in respect of which it is providing
this certificate;

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Code. In this regard, the Non-U.S. Lender further represents and warrants
that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

3. The Non-U.S. Lender is not a 10-percent shareholder of Parent or the Borrower
within the meaning of Section 881(c)(3)(B) of the Code; and

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on the applicable IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER],     by       Name:   Title:

Date:



--------------------------------------------------------------------------------

EXHIBIT F-2

Form of U.S. Tax Compliance Certificate

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of July 1, 2016 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among WILLIAM LYON HOMES, INC., a California corporation (the “Borrower”),
WILLIAM LYON HOMES, a Delaware corporation, the lenders from time to time party
thereto, and CREDIT SUISSE AG, as administrative agent (the “Administrative
Agent”). [                        ] (the “Foreign Participant”) is providing
this certificate to [                        ] (the “Lender”), the Lender who
issued the participation acquired by the Foreign Participant, pursuant to
Section 2.16(f) of the Credit Agreement. The Foreign Participant hereby
represents and warrants that:

1. The Foreign Participant is the sole record owner of the participation in
respect of which it is providing this certificate;

2. The Foreign Participant’s direct or indirect partners/members are the sole
beneficial owners of the participation in respect of which it is providing this
certificate;

3. With respect to the participation in respect of which it is providing this
certificate, neither the Foreign Participant nor its direct or indirect
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the Code.
In this regard, the Foreign Participant further represents and warrants that:

(a) neither the Foreign Participant nor its direct or indirect partners/members
is subject to regulatory or other legal requirements as a bank in any
jurisdiction; and

(b) neither the Foreign Participant nor its direct or indirect partners/members
has been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4. Neither the Foreign Participant nor its direct or indirect partners/members
is a 10-percent shareholder of Parent or the Borrower within the meaning of
Section 881(c)(3)(B) of the Code; and

5. Neither the Foreign Participant nor its direct or indirect partners/members
is a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code.



--------------------------------------------------------------------------------

The undersigned has furnished the Lender with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an applicable IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an applicable
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Lender, and (2) the undersigned shall have at all times furnished
the Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF FOREIGN PARTICIPANT],     by       Name:   Title:

Date:



--------------------------------------------------------------------------------

EXHIBIT F-3

Form of U.S. Tax Compliance Certificate

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of July 1, 2016 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among WILLIAM LYON HOMES, INC., a California corporation (the “Borrower”),
WILLIAM LYON HOMES, a Delaware corporation, the lenders from time to time party
thereto, and CREDIT SUISSE AG, as administrative agent (the “Administrative
Agent”). [                        ] (the “Foreign Participant”) is providing
this certificate to [                        ] (the “Lender”), the Lender who
issued the participation acquired by the Foreign Participant, pursuant to
Section 2.16(f) of the Credit Agreement. The Foreign Participant hereby
represents and warrants that:

1. The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate;

2. The Foreign Participant is not a “bank” for purposes of Section 881(c)(3)(A)
of the Code. In this regard, the Foreign Participant further represents and
warrants that:

(a) the Foreign Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

(b) the Foreign Participant has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

3. The Foreign Participant is not a 10-percent shareholder of Parent or the
Borrower within the meaning of Section 881(c)(3)(B) of the Code; and

4. The Foreign Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Lender with a certificate of its non-U.S.
Person status on the applicable IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Lender, and (2) the undersigned shall have at all times
furnished the Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF FOREIGN PARTICIPANT],     by       Name:   Title:

Date:



--------------------------------------------------------------------------------

EXHIBIT F-4

Form of U.S. Tax Compliance Certificate

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of July 1, 2016 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”; unless otherwise
defined herein, terms defined therein being used herein as therein defined),
among WILLIAM LYON HOMES, INC., a California corporation (the “Borrower”),
WILLIAM LYON HOMES, a Delaware corporation, the lenders from time to time party
thereto, and CREDIT SUISSE AG, as administrative agent (the “Administrative
Agent”). [            ] (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.16(f) of the Credit Agreement. The Non-U.S. Lender hereby
represents and warrants that:

1. The Non-U.S. Lender is the sole record owner of the Loans as well as any
obligations evidenced by Note(s) in respect of which it is providing this
certificate;

2. The Non-U.S. Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loans as well as any obligations evidenced by Note(s)
in respect of which it is providing this certificate;

3. With respect to the extension of credit pursuant to the Credit Agreement or
any other Loan Document, neither the Non-U.S. Lender nor its direct or indirect
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the Code.
In this regard, the Non-U.S. Lender further represents and warrants that:

(a) neither the Non-U.S. Lender nor its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and

(b) neither the Non-U.S. Lender nor its direct or indirect partners/members has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any Governmental Authority, any application made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4. Neither the Non-U.S. Lender nor its direct or indirect partners/members is a
10-percent shareholder of Parent or the Borrower within the meaning of
Section 881(c)(3)(B) of the Code; and

5. Neither the Non-U.S. Lender nor its direct or indirect partners/members is a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.



--------------------------------------------------------------------------------

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
applicable IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS
Form W-8IMY accompanied by an applicable IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER],     by       Name:   Title:

Date: